Case 2:11-cv-01754-BRM-ESK Document 623 Filed 09/03/20 Page 1 of 62 PageID: 49172




                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY


    KIMBERLEE WILLIAMS, et al.
                                             No. 2:11-cv-01754 (JAD)
    Plaintiffs,
                     vs.
                                                    CIVIL ACTION
    BASF CATALYSTS LLC, et al.

    Defendants.




                  PRELIMINARY APPROVAL ORDER


        This matter having been opened to the Court on the unopposed

  motion for Preliminary Approval of a proposed Class Action Settlement

  dated July 16, 2020 (the “Settlement Agreement”) (ECF No. 621), by

  Plaintiffs Kimberlee Williams, Gayle Williams, Marilyn L. Holley, Sheila

  Ware, Donnette Wengerd, and Rosanne Chernick, each a named plaintiff

  in the Williams Action (together “Plaintiffs” or “Class Representatives”),

  acting through their counsel, Cohen, Placitella & Roth, P.C. (“Class

  Counsel”) to completely settle the above-captioned lawsuit (the

  “Williams Action”) according to its proposed terms (the “Settlement”)

  as to all parties named therein and a settlement class to be certified by
Case 2:11-cv-01754-BRM-ESK Document 623 Filed 09/03/20 Page 2 of 62 PageID: 49173




  the Court for settlement purposes only. The Settlement Agreement sets

  forth the terms and conditions for the Settlement and dismissal with

  prejudice of the Williams Action upon approval of the Settlement

  Agreement. All capitalized terms and phrases used in this Preliminary

  Approval Order that are otherwise not defined shall have the same

  meaning as in the Settlement Agreement.

        The Court finds that it has jurisdiction over this action and each of

  the Parties under 28 U.S.C. § 1332, as amended by the Class Action

  Fairness Act, and that venue is proper in this district.

        The Parties, together with the other co-defendants named in the

  Williams Action (“Co-defendants”), have all consented to United States

  Magistrate Judge Joseph A. Dickson conducting, in accordance with 28

  U.S.C. § 636(c) and Fed. R. Civ. P. 73, all proceedings relating to the

  approval of the Settlement, including entering this Preliminary Approval

  Order and a Final Approval Order entering judgment, as well as to

  presiding over any and all other matters or proceedings related to or

  associated with the Settlement, including but not limited to construing,

  implementing and enforcing the Settlement’s terms and releases and the

  Settlement’s Plan of Distribution. The Court has duly referred all such


                                       2
Case 2:11-cv-01754-BRM-ESK Document 623 Filed 09/03/20 Page 3 of 62 PageID: 49174




  matters and proceedings to the undersigned United States Magistrate

  Judge.

        The Court has carefully considered Plaintiffs’ unopposed Motion for

  Preliminary Approval and supporting Memorandum of Law; the Parties’

  Settlement Agreement (including all exhibits); the Parties’ Notice Plan;

  the Parties’ proposed forms of Long-Form and Short-Form (summary)

  notices which are annexed to this Order; and the declarations and other

  memoranda submitted in support of the proposed Settlement. The Court

  further has considered Class Counsel’s unopposed nominations for

  persons or companies requiring appointment by the Court to execute and

  administer the Settlement Agreement and Plan of Distribution, namely:

  (a) the Hon. Marina Corodemus, J.S.C. (Retired) as the Settlement’s

  “Settlement Trustee and Special Master” (which appointment is

  consented to by the Parties and Co-defendants); (b) Verus LLC as the

  “Settlement Administrator” of the Settlement and its Qualified

  Settlement Fund (the “Administrator”); (c) BrownGreer PLC as the

  Settlement’s “Notice Agent”; (c) Edgar C. Gentle, III, Esq., and the firm

  of Gentle, Turner, Sexton & Harbison, LLC, as the Settlement’s “Lien

  Administrator”; and (d) PNC Bank National Association, as the


                                       3
Case 2:11-cv-01754-BRM-ESK Document 623 Filed 09/03/20 Page 4 of 62 PageID: 49175




  Settlement Cost Fund’s and Settlement Fund’s “Financial Institution”,

  all as defined in the Settlement Agreement.

        The Court is familiar with and has reviewed in detail the record in

  this vigorously litigated case, and, for good cause shown, finds in

  accordance with Fed. R. Civ. P. 23(e) that the Settlement Agreement

  could, following due notice to the Class, be finally approved after a future

  fairness hearing. It further determines and finds that the Settlement

  Agreement and Plan of Distribution on preliminary review appear to be

  sufficiently fair, reasonable, rational and adequate to warrant and allow

  dissemination of notice of the proposed class settlement to Class

  Members concerning the Settlement and to schedule and hold a Final

  Approval Hearing. The Court further finds that the Settlement

  Agreement was entered into at arm’s length by experienced counsel after

  extensive discovery and mediation negotiations over a period of several

  years. It additionally finds that Class Counsel’s nominees to implement

  and execute the Settlement and its Plan of Distribution possess the

  qualifications and abilities required to perform their assigned duties and

  functions and should be approved and appointed as requested.




                                       4
Case 2:11-cv-01754-BRM-ESK Document 623 Filed 09/03/20 Page 5 of 62 PageID: 49176




        Accordingly, the Court is directing that notice be published and

  disseminated to Class Members in accordance with the Parties’ Notice

  Plan and the deadlines being established in this Order. It further is

  scheduling a Final Approval Hearing to make a final determination as to

  whether the Settlement Agreement is fair, reasonable and adequate, to

  make a final determination as to whether distribution of the Settlement

  Fund in accordance with the proposed Plan of Distribution is fair and

  reasonable, and to make determinations on forthcoming applications by

  Class Counsel for awards of attorney’s fees and litigation cost

  reimbursements and for class representative service awards as are

  provided for in the Settlement Agreement.

        THEREFORE, IT IS on this 3rd day of September, 2020

  HEREBY ORDERED as follows:

  1)    Preliminary Approval of the Settlement Agreement. The

  Settlement Agreement is hereby preliminarily approved. The Parties

  shall forthwith begin execution of the Settlement Agreement’s terms

  necessary to obtain its final approval, including by entering into

  necessary contracts relating to administration and class notice and the

  Defendants making their required Cost Fund payments. The Parties’


                                       5
Case 2:11-cv-01754-BRM-ESK Document 623 Filed 09/03/20 Page 6 of 62 PageID: 49177




  requests that the Court set a date for the Final Approval Hearing and

  approve issuance of Notice to the Class in the manner, means and forms

  set forth in the Notice Plan are also hereby granted.

  2)    Conditional Class Certification: The Court finds on a

  preliminary basis and for settlement purposes only, that all requirements

  of Fed. R. Civ. P 23(a) and (b)(3) have been satisfied for the reasons stated

  in Plaintiffs’ Motion for Preliminary Approval. The Court conditionally

  certifies a settlement class (hereinafter, the “Class”) as follows:

        All Persons within the United States and its territories who
        after March 7, 1984 and before March 30, 2011 filed and
        Served a lawsuit against Engelhard/BASF seeking asbestos-
        related bodily injury compensation or other relief arising from
        exposure to Emtal Talc products, and who before March 30,
        2011 either: (A) had voluntarily dismissed or terminated the
        lawsuit as to Engelhard/BASF after the suit was filed,
        including any voluntary dismissal or release of claims due to
        settlement; or (B) had their lawsuit as to Engelhard/BASF
        involuntarily dismissed (the “Class”).
        “Engelhard/BASF” means and includes: BASF Catalysts
        LLC, Engelhard Corporation, Engelhard Industries,
        Engelhard Minerals & Chemicals Corporation, Minerals &
        Chemicals Philipp Corporation, Eastern Magnesia Talc
        Company, Porocel Corporation, and Pita Realty Limited,
        along with each of their successors, affiliates, direct and
        indirect parent(s) (including BASF Corporation and BASF
        SE), and any predecessor(s) who owned and/or operated the
        Emtal Talc mine in Johnson, Vermont at any point on or after
        October 1, 1967.



                                       6
Case 2:11-cv-01754-BRM-ESK Document 623 Filed 09/03/20 Page 7 of 62 PageID: 49178




        The date on which a voluntary dismissal or termination
        occurred for purposes of determining class membership is
        deemed to be the earlier of either (i) the date on which the
        agreement or consent by the plaintiff or his/her counsel to
        dismiss or terminate the lawsuit occurred; or (ii) the date on
        which the dismissal or termination of the lawsuit was entered
        by or in the court in which it was pending.

  3)    Appointment of Class Representatives and Class Counsel.

  The Court preliminarily appoints Plaintiffs Kimberlee Williams, Gayle

  Williams, Marilyn L. Holley, Sheila Ware, Donnette Wengerd, and

  Rosanne Chernick as representatives for the Class. The Court finds that

  Christopher M. Placitella (who is designated as “Lead Class Counsel”),

  together with Stewart L. Cohen, Harry M. Roth, Michael Coren, Robert

  L. Pratter, Eric S. Pasternack, Jared M. Placitella and the law firm of

  Cohen Placitella & Roth, P.C., can and will fairly and adequately

  represent the interests of Plaintiffs and the Class and therefore hereby

  appoints them as Class Counsel to represent the Class pursuant to Fed.

  R. Civ. P. 23(g).

  4)    Preliminary Approval of Proposed Plan of Distribution. The

  Court preliminarily approves the proposed Plan of Distribution,

  submitted by Class Counsel and attached as Exhibit C to the Settlement

  Agreement. Unless and until ordered otherwise, the proposed Plan shall



                                       7
Case 2:11-cv-01754-BRM-ESK Document 623 Filed 09/03/20 Page 8 of 62 PageID: 49179




  be deemed in effect and shall be applied by the Settlement Trustee,

  Administrator and Lien Administrator in determining and administering

  claims relating to the Settlement Fund and the allocation of distributions

  to be made from the Settlement Fund; provided however, that no

  Settlement Funds shall be distributed until the Settlement’s Effective

  Date.

  5)      Deadlines. All deadlines set out in the Settlement Agreement and

  Plan of Distribution (which are summarized in Section 7 of the

  Settlement Agreement) relating to establishing the Cost Fund,

  publishing notice, opting out from the Class and Settlement, objecting to

  the Settlement or to the fee/cost award applications, the Parties’

  termination rights and for submitting claims for compensation from the

  Settlement Fund are hereby approved and shall be deemed ordered by

  the Court if not otherwise specified in this Order. The dates in this Order

  are controlling in the event of a conflict.

  6)      Appointment of Settlement Trustee and Special Master;
          Settlement Trustee/Special Master’s powers and
          responsibilities.

          A.   With the consent of all parties appearing in the Williams

  Action, the Court hereby appoints the Hon. Marina Corodemus, J.S.C.


                                        8
Case 2:11-cv-01754-BRM-ESK Document 623 Filed 09/03/20 Page 9 of 62 PageID: 49180




  (Retired) to the position of Settlement Trustee and Special Master

  (“Settlement Trustee/Special Master”) under Fed. Rule 53. The Court

  finds that Judge Corodemus possesses the requisite experience and

  qualifications to fulfill the tasks specified in the Settlement Agreement

  and Plan of Distribution as well as to perform those responsibilities

  contemplated by the Court as being necessary for a court master under

  Fed. R. Civ. P. 53 in order to expeditiously execute the Settlement. Judge

  Corodemus has filed of record a declaration stating that no grounds exist

  for disqualification and the Court accepts her representations.

        B.    The Settlement Trustee/Special Master is hereby charged

  with the responsibility and duty to oversee and carry out the

  administration of the Settlement Agreement and Plan of Distribution as

  approved by the Court, including the authority to make all adjudications

  necessary under the Plan of Distribution assigned to her in the Plan or

  that may arise out of and relate to the administration of the Settlement.

  In   executing    her   duties   and       responsibilities   the   Settlement

  Trustee/Special Master will have to the fullest extent allowed by law all

  powers and authority of a court appointed master under Fed. R. Civ. P

  Rule 53. With respect to the Settlement Fund she further will have all



                                         9
Case 2:11-cv-01754-BRM-ESK Document 623 Filed 09/03/20 Page 10 of 62 PageID: 49181




   fiduciary powers, rights, duties and responsibilities of a trustee under the

   laws of the State of New Jersey.

         C.   The Settlement Trustee/Special Master shall receive, have

   and hold the Settlement Fund being established under the Settlement

   Agreement in trust for the use and benefit of the Settlement Class

   Members, and shall distribute the Settlement Fund only in accordance

   with the Plan of Distribution as approved by the Court in its Final

   Approval Order.

         D.   The    Settlement    Fund     entrusted   to   the   Settlement

   Trustee/Special Master is a fund in court and until distributed to

   Settlement Class Members shall be deposited into an income-generating

   escrow account with PNC National Association according to the terms of

   the proposed Settlement Fund Escrow Agreement attached to the

   Settlement Agreement as Exhibit E. The Settlement Trustee/Special

   Master is authorized to enter and execute the Settlement Fund Escrow

   Agreement on behalf of the Settlement Fund. In addition, the Settlement

   Trustee/Special Master is authorized to be a party to and execute the

   Cost Fund Escrow Account being established under the Settlement

   Agreement at PNC National Association in accordance with the proposed


                                       10
Case 2:11-cv-01754-BRM-ESK Document 623 Filed 09/03/20 Page 11 of 62 PageID: 49182




   Cost Fund Escrow Agreement attached to the Settlement Agreement as

   Exhibit D.

         E.     The Settlement Trustee/Special Master is further authorized

   to enter into agreements with the Administrator, Notice Agent and Lien

   Administrator relating to services and goods necessary to carry out the

   Settlement and Plan of Distribution as provided in the Settlement

   Agreement. Class Counsel shall be responsible for negotiating the terms

   of the agreements on behalf of the Settlement Trustee/Special Master.

   The resulting agreements shall be subject to this Order.

         F.     The Settlement Trustee/Special Master shall serve as an

   officer and agent of the Court, and at the Court’s will and pleasure. She

   will be further subject to the following general terms and conditions:

         (1)    The Settlement Trustee/Special Master must proceed with

                all reasonable diligence and dispatch;

         (2)    The Settlement Trustee/Special Master must be guided by the

                appropriate law in this Circuit;

         (3)    The Settlement Trustee/Special Master will have authority to

                take all appropriate measures to perform the assigned duties

                fairly, efficiently, and justly;



                                          11
Case 2:11-cv-01754-BRM-ESK Document 623 Filed 09/03/20 Page 12 of 62 PageID: 49183




         (4)   The Settlement Trustee/Special Master may communicate ex

               parte with Class Counsel on administrative matters she is

               allowed or required under the Plan of Distribution to review

               with them, be assisted by them or obtain their advice and

               consent;

         (5)   The Settlement Trustee/Special Master may communicate ex

               parte with the Court;

         (6)   In addition to the reports required under the Settlement

               Agreement and Plan of Distribution, the Settlement

               Trustee/Special Master may submit reports or information to

               the Court as warranted in her discretion. However, at least

               once every six months until the Plan of Distribution is

               concluded, the Settlement Trustee/Special Master will

               provide a brief written progress report to the Court on the

               implementation and administration of the Settlement. The

               Settlement Trustee/Special Master will also provide any other

               information requested by the Court on a timely basis.

         (7)   The Court retains the authority to alter the Settlement

               Trustee/Special Master’s duties and responsibilities, as



                                       12
Case 2:11-cv-01754-BRM-ESK Document 623 Filed 09/03/20 Page 13 of 62 PageID: 49184




                     necessary, after providing the Parties notice and an

                     opportunity to be heard.

         (8)         The Settlement Trustee/Special Master shall obtain and

                     provide insurance coverage with respect to the duties to be

                     performed by her under the Settlement Agreement and the

                     Plan of Distribution in the amount of $5 million in a form and

                     from a surety or insurance company that is satisfactory to

                     Class Counsel.

         (9)         Settlement Trustee/Special Master’s Compensation.

               (i)     The Settlement Trustee/Special Master’s compensation

                       shall be $125,000 per year. That compensation shall be

                       paid via equal monthly installments on the last day of each

                       calendar month, with the fee prorated as to any period in

                       which she ceases or no longer is required to serve. The

                       Settlement Trustee/Special Master will also receive

                       reimbursement for any insurance or surety bond premiums

                       associated with her roles, reasonable and necessary travel

                       expenses, necessary out-of-pocket, secretarial or clerical

                       costs and expenses incurred in performing her work, which



                                             13
Case 2:11-cv-01754-BRM-ESK Document 623 Filed 09/03/20 Page 14 of 62 PageID: 49185




                  will be invoiced without any mark-up and shall be paid on

                  a monthly basis as incurred.

           (ii)   For services rendered under the Plan or by order or referral

                  of Court which are not to be paid from the Cost Fund, but

                  rather, are to be paid or taxed against a Defendant, a

                  claimant, or other person under Section 3.10.3.6. of the

                  Settlement Agreement, or Sections 6 and 11 of the Plan of

                  Distribution, the Settlement Trustee/Special Master’s

                  hourly fee is set at $600 per hour.

   7)    Appointment of Settlement Administrator. The Court hereby

   appoints Verus LLC, Princeton, New Jersey, as the Settlement

   Administrator. Verus is charged with the duty and responsibility to

   implement and carry out the duties, tasks and responsibilities assigned

   to the Settlement Administrator in the Settlement Agreement and Plan

   of Distribution approved by the Court. The Administrator is further

   authorized to enter and execute the Cost Fund and Settlement Fund

   Escrow Agreements with PNC National Association in the forms

   attached as Exhibits D and E to the Settlement Agreement as the Funds’

   designated “Administrator” required to qualify the funds as Qualified



                                       14
Case 2:11-cv-01754-BRM-ESK Document 623 Filed 09/03/20 Page 15 of 62 PageID: 49186




   Settlement Funds under Internal Revenue Service regulations. The

   Administrator shall be reasonably compensated for its services from the

   Cost Fund and, if necessary, from the Settlement Fund to the extent

   permitted by the Settlement Agreement. The Settlement Administrator

   shall serve as an officer and agent of the Court, at the Court’s will and

   pleasure. The Settlement Administrator’s contract for services shall be

   subject to this Order.

   8)    Appointment of Lien Administrator. The Court hereby

   appoints Edgar C. Gentle, III, Esq., Hoover, Alabama, as the Settlement

   Lien Administrator. Mr. Gentle is charged with the duty and

   responsibility to implement and carry out the ministerial duties, tasks

   and responsibilities assigned to the Lien Administrator in the Lien

   Agreement and Plan of Distribution approved by the Court. The Lien

   Administrator shall be reasonably compensated for its services in the

   total amount of $500,000, to be paid from the Cost Fund and, if necessary,

   from the Settlement Fund to the extent permitted by the Settlement

   Agreement. The Lien Administrator shall serve as an officer and agent

   of the Court, and at the Court’s will and pleasure. His and his law firm’s




                                       15
Case 2:11-cv-01754-BRM-ESK Document 623 Filed 09/03/20 Page 16 of 62 PageID: 49187




   (Gentle, Turner, Sexton & Harbison, LLC) contract for services shall be

   subject to this Order.

   9)    Appointment of Notice Agent. The Court hereby appoints

   BrownGreer PLC, Richmond, VA, as the Settlement Notice Agent.

   BrownGreer is charged with the duty and responsibility to design,

   implement and carry out the duties, tasks and responsibilities assigned

   to the Notice Agent concerning Notice to the Class relating to the

   Settlement, but may delegate certain aspects of the Notice Plan to sub-

   contractors with the prior consent of the Settlement Trustee and the

   Parties. The Notice Administrator shall be reasonably compensated for

   its services and expenses, including the costs of mailings and media

   placements and buys, solely from the Cost Fund as provided in the

   Settlement Agreement. The Notice Agent shall serve as an officer and

   agent of the Court, and at the Court’s will and pleasure. The Notice

   Agent’s contract for services shall be subject to this Order.

   10)   Approval and authorization of the Notice Plan and Long-

   Form Notice. The Court finds that the form, content, and methods of

   dissemination as described in the proposed Notice Plan: (A) are the best

   practicable   notice;    (B)   are   reasonably   calculated,   under   the



                                        16
Case 2:11-cv-01754-BRM-ESK Document 623 Filed 09/03/20 Page 17 of 62 PageID: 49188




   circumstances, to apprise Class Members of the pendency of the Action

   and of their right to object or to exclude themselves from the Settlement;

   (C) are reasonably calculated, under the circumstances, to apprise Class

   Members of the necessity, manner and deadlines to make a Claim

   Submission application to the Settlement Fund in order to receive

   compensation benefits from the Settlement Fund if the Settlement

   Agreement is approved following the Fairness Hearing and becomes

   Final; (D) are reasonable and constitutes due, adequate, and sufficient

   notice to all persons entitled to receive notice; and (E) meets all applicable

   requirements of Fed. R. Civ. P. 23, and due process. The Court therefore

   approves the Notice Plan and the Long-Form and Short-Form notice

   templates annexed to this order,1 and orders that Notice to the class be

   given and proceed in the manner called for in the Notice Plan. The Notice

   Agent, with the assistance of the Settlement Administrator, shall

   prepare a declaration attesting to compliance with the mailing, address-


   1 The attached Long-Form and Short-Form (summary) notices are only
   templates because additional information must be inserted by the
   Administrator and Notice Agent to conform it to this Order before its
   dissemination. The size, format, and/or layout of the Notice may be
   modified by mutual agreement of the Parties without the need for Court
   approval, provided that any such modifications are consistent with the
   general intent of the Settlement Agreement and Notice Plan.

                                        17
Case 2:11-cv-01754-BRM-ESK Document 623 Filed 09/03/20 Page 18 of 62 PageID: 49189




   updating, and publication requirements set forth above. Such declaration

   shall be provided to Class Counsel and Defendants’ Counsel and filed

   with the Court no later than 14 days prior to the Fairness Hearing.

   11)   Notice Publication Commencement Date. Notice to the Class

   shall commence on September 17, 20202, with the execution of the

   following initial elements of the Notice Plan: (A) posting on the

   Settlement Website copies of the Long-Form Notice (conformed to the

   dates set forth herein), the Settlement Agreement, the Plan of

   Distribution, the Motion for Preliminary Approval, the Claims

   Submission Form and this Order; (B) mailing a copy of the Notice and

   claim form to all potential Class Members known to the Administrator

   and Notice Agent at the best last known address available to them; and

   (C) mailing copies of the Long-Form Notice to the attorneys and law firms

   (or their successors) who previously represented Class Members in the

   Underlying Lawsuits who are known by the Administrator and Notice

   Agent to still exist, along with: (i) a list prepared by the Administrator of

   potential Class Members associated with the attorney or law firm; and



   2 Settlement Agreement § 7 provides Class Notice efforts shall commence
   fourteen days after issuance of the Preliminary Approval Order.

                                        18
Case 2:11-cv-01754-BRM-ESK Document 623 Filed 09/03/20 Page 19 of 62 PageID: 49190




   (ii) requesting that the attorney or law firm provide the Notice

   Administrator with any corrections to the list and names and addresses

   of other clients (or personal representatives or next of kin of clients who

   are deceased) not on the list who may be Class Members for purposes of

   further disseminating class notice; and (iii) requesting that they inform

   their clients who may be potential Class Members of the pendency of the

   Class and the proposed Settlement and that they may obtain information

   concerning the proposed Settlement from the Administrator and how to

   do so. For purposes of clarity and avoidance of doubt, in calculating time

   periods and deadlines under the Settlement Agreement, the above date

   is the date “Notice is first published” as such phrase is used in the

   Settlement Agreement.

   12)   Requests for Exclusion process and deadlines.

         A.   A Class Member who wants to be excluded from the Class

   Action and proposed Settlement must in a signed writing request to be

   excluded (or “Opt-Out”) by the Opt-Out deadline of December 16, 2020 being

   established herein.3 Unless a Class Member individually, timely and



   3Settlement Agreement § 7 provides the Opt-Out Deadline should be 90
   days after the Notice is first published.

                                       19
Case 2:11-cv-01754-BRM-ESK Document 623 Filed 09/03/20 Page 20 of 62 PageID: 49191




   properly exercises his or her opt-out right, he or she will be deemed a

   Class Member and bound to the Settlement Agreement’s terms if

   approved by the Court. The Opt-Out procedure, writing and content

   requirements and restrictions on who may submit a request for exclusion

   are set forth in Section 10.1 of the Settlement Agreement, which

   provisions the Court approves and incorporates by reference into this

   Order. All requests to Opt-Out that fail to satisfy these requirements

   shall be void. The attached Long-Form Notice explains the Opt-Out

   procedures and requirements.

         B.   Opt-Out Revocation right. A Class Member may revoke his

   or her opt-out from the Class and thereby receive the benefits of this

   Settlement Agreement by submitting a written request to the Settlement

   Administrator on or before the Opt-Out Revocation Deadline of

   December 30, 2020 being established herein.4 The procedure and

   requirements to revoke an Opt-Out are set forth in Section 10.1.8 of the

   Settlement Agreement.




   4 Settlement Agreement § 7 provides the Opt-Out revocation deadline
   should be 14 days after the Opt-Out Deadline.

                                       20
Case 2:11-cv-01754-BRM-ESK Document 623 Filed 09/03/20 Page 21 of 62 PageID: 49192




   C.    Opt-Out and Opt-Out Revocation Deadlines: Written

   requests to Opt-Out must be postmarked on or before December 16, 2020.

   Written requests to revoke an Opt-Out must be postmarked on or before

   December 30, 2020.5

         D.    Opt-Out list. The Administrator shall compile and serve the

   Parties with a list of valid opt-outs in accordance with §10.1.9 of the

   Settlement Agreement no later than by January 5, 2021.6 Class Counsel is

   responsible for promptly thereafter filing a copy of the list with the Court.

   13)   Fee and Cost Applications Deadline. Class Counsel shall file

   applications and supporting materials for awards of Class Counsel’s

   attorney’s fees and costs reimbursement and Class Representative




   5See notes 3 and 4, supra. Settlement Agreement § 10.1.2 requires
   Opt-Outs to be postmarked by the Opt-Out Deadline. Settlement
   Agreement § 10.1.8 requires Opt-Out revocations to be submitted by the
   Opt-Out Revocation Deadline.
   6Settlement Agreement § 7 provides the deadline for the Administrator
   to generate the Final Opt-Out List is six days after the Opt-Out
   Revocation Deadline. Settlement Agreement § 10.1.9 requires the
   Settlement Administrator to deliver the list no later than seven days
   after the Opt-Out Revocation Deadline.

                                       21
Case 2:11-cv-01754-BRM-ESK Document 623 Filed 09/03/20 Page 22 of 62 PageID: 49193




   service awards on or before October 19, 2020.7

   14)   Plan of Distribution Deadlines.

         A.      Claims Filing Deadline. All Claim Submission forms and

   documents necessary to initiate and support a claim to the Settlement

   Fund by or on behalf of a Claimant must be must be submitted and

   actually received by the Administrator on or before January 15, 20218 by

   one of the following time deadlines depending upon the means of

   submission used:

         (1) If submitted by mail, express mail or hand delivery, the Claims

              Submission must actually be received by the Administrator in

              its offices by no later than 5 P.M., prevailing Eastern time in

              effect; or

         (2) If submitted electronically submitted through the Settlement

              Fund’s website or other electronic portal established by the

              Administrator, the Claims Submission must actually be received



   7  Settlement Agreement §7 provides the deadline for filing Class
   Counsel’s Fee, Expense Reimbursement Petition and Class
   representative Service Award petition should be 30 days after Notice is
   first published.
   8Settlement Agreement § 7 provides the Claims Filing Deadline should
   be 120 days after Notice is first published.

                                        22
Case 2:11-cv-01754-BRM-ESK Document 623 Filed 09/03/20 Page 23 of 62 PageID: 49194




              by the Administrator’s system by no later than 11:59 P.M.,

              prevailing Eastern time in effect.

         B.      Documents Submission Deadline. Any and all documents

   necessary to cure Claims Submission deficiencies identified by the

   Administrator must be submitted by or on behalf of the Claimant and

   actually received by the Administrator on or before February 19, 20219

   by one of the following time deadlines depending upon the means of

   submission used:

         (1) If submitted by mail, express mail or hand delivery, the Claims

              Submission must actually be received by the Administrator in

              its offices by no later than 5 P.M., prevailing Eastern time in

              effect; or

         (2) If submitted electronically submitted through the Settlement

              Fund’s website or other electronic portal established by the

              Administrator, the Claims Submission must actually be received

              by the Administrator’s system by no later than 11:59 P.M.,

              prevailing Eastern time in effect.



   9 Settlement Agreement § 7 provides the Documents Submission
   Deadline should be 155 days after Notice is first published.

                                         23
Case 2:11-cv-01754-BRM-ESK Document 623 Filed 09/03/20 Page 24 of 62 PageID: 49195




   15)   Objections by Class Members.

         A.   A Settlement Class Member (that is, a Class Member who has

   not opted-out) may present written objections, if any, explaining why he

   or she believes (a) the Settlement Agreement should not be approved by

   the Court as fair, reasonable, and adequate; or (b) that the proposed Plan

   of Distribution should not be approved and adopted; or (c) that Class

   Counsel’s applications for fees and cost reimbursement awards should

   not be granted; or (d) that the Class Representatives’ application for

   service fees awards should not be granted. The objection procedure,

   writing and content requirements and restrictions on who may submit

   them are set forth in Section 10.2 of the Settlement Agreement, which

   the Court approves and incorporates by reference into this Order. The

   attached Long-Form Notice explains the objection procedures and

   requirements.

         B.   Objection     Submission       Deadline:    Settlement     Class

   Members’ written objections must be postmarked on or before




                                       24
Case 2:11-cv-01754-BRM-ESK Document 623 Filed 09/03/20 Page 25 of 62 PageID: 49196




   December 16, 2020.10 Responses to objections should be filed no later than

   April 30, 2021.11

   16)   Motion for Final Approval and Supporting Materials. A

   motion for Final Approval of the Settlement and Plan of Distribution

   shall be filed on or before June 2, 2021,12 together with any

   memoranda or submissions of the Parties in support of final approval of

   the Settlement and the Plan of Distribution. A copy of the motion and

   supporting materials shall be posted on the Settlement’s Website.

   17)   Final Approval. A Final Approval Fairness Hearing is hereby

   scheduled before this Court on July 29, 2021, at 10:00 a.m. for the

   following purposes: (A) to consider whether to finally certify the Class;


   10 Settlement Agreement § 7 provides the deadline for Class Members to
   file any objections to the proposed settlement or to any ancillary petitions
   should be 90 days after Notice is first published.
   11Settlement Agreement § 7 provides the deadline for any responses to
   Class Member objections should be 60 days from the Plan of
   Distribution’s Claims Determination Deadline. Settlement Agreement §7
   provides the Claims Determination Deadline should be 10 days after the
   Document Submission Deadline. See note 9 supra.
   12Settlement Agreement § 7 provides the deadline for the Motion for
   Final Approval and Supporting Materials should be 90 days from the
   Plan of Distribution’s Claims Determination Deadline, which §7 in turn
   provides should be 10 days after the Document Submission Deadline.
   Settlement Agreement § 7 provides the Document Submission Deadline
   should be 155 days after Notice is first published.

                                       25
Case 2:11-cv-01754-BRM-ESK Document 623 Filed 09/03/20 Page 26 of 62 PageID: 49197




   (B) to determine finally whether the Settlement Agreement is fair,

   reasonable, and adequate; (C) to consider whether to finally approve the

   proposed Plan of Distribution; (E) to consider any objections to the

   Settlement Agreement or Plan of Distribution; (F) to determine whether

   the Final Approval Order as provided for under the terms of the

   Settlement Agreement should be entered; (G) to consider any

   application(s) which Class Counsel may file for an award of Class

   Counsel’s attorneys’ fees and costs and for an award of Class

   Representative service fees; and (H) to rule upon such other matters as

   the Court may deem appropriate. The Court may continue or adjourn the

   Final Approval Hearing from time to time, by oral announcement prior

   to or at the hearing or at any adjournment thereof, without further notice

   to Class Members. At the Final Approval Hearing, Settlement Class

   Members may be heard orally in support of, or, if they have timely

   submitted written objections, in opposition to the Settlement. If a Class

   Member hires an attorney to represent him or her at the Final Approval

   Hearing, he or she must do so at his or her own expense. This hearing

   will be held at the Martin Luther King Building & U.S. Courthouse 50

   Walnut Street Newark, NJ 07102, Court Room 2D.



                                       26
Case 2:11-cv-01754-BRM-ESK Document 623 Filed 09/03/20 Page 27 of 62 PageID: 49198




   18)   Termination or Disapproval. The Court finds that preliminary

   class certification and preliminary approvals of the Settlement

   Agreement and Plan of Distribution, and all actions associated with

   them, are undertaken on the condition that they shall be vacated if the

   Settlement Agreement is terminated or disapproved in whole or in

   material part by the Court, or any appellate court and/or other court of

   review, or if any of the parties invokes a right to terminate the Settlement

   Agreement as provided by its terms, in which case the Settlement

   Agreement and the fact that it was entered into shall not be offered,

   received, or construed as evidence for any purpose, including but not

   limited to, an admission by any party of liability or non-liability or of any

   misrepresentation or omission in any statement or written document

   approved or made by Defendants, or the certifiability or non-certifiability

   of any class. Moreover, if the Settlement Agreement is terminated or

   disapproved in whole or in material part by the Court, or any appellate

   court and/or other court of review, or if any of the Parties invokes the

   right to terminate the Settlement as provided in the Settlement

   Agreement, all proceedings that have taken place with regard to the

   Settlement Agreement shall be without prejudice to the rights and



                                        27
Case 2:11-cv-01754-BRM-ESK Document 623 Filed 09/03/20 Page 28 of 62 PageID: 49199




   contentions of the Parties; all orders entered in connection with the

   Settlement, including the certification of a settlement Class and

   discovery orders entered after June 26, 2018 in the Action shall be

   vacated and without prejudice to any party's position on the issue of class

   certification or any other issue, in this Action or any other action; and the

   Parties and the Action shall be restored to their status existing on June

   26, 2018. In such event, the Court shall reestablish a schedule for further

   proceedings with the Parties.

   19)   Stay and Injunction Order. All proceedings in the Williams

   Action shall continue to be stayed until further order of the Court except

   as may be necessary to implement the Settlement and Plan of

   Distribution; or to comply with this Preliminary Approval Order; or to

   comply with the terms of the Settlement Agreement. Further, all Class

   Members, and anyone who acts or purports to act on their behalf, are

   hereby enjoined until further order of the Court from instituting,

   continuing, commencing, intervening in or prosecuting any action

   against any of the Defendants and/or Co-Defendants which asserts

   claims that are to be settled in the Settlement Agreement, or any other

   Related Lawsuits as defined in the Settlement Agreement. The stay and



                                        28
Case 2:11-cv-01754-BRM-ESK Document 623 Filed 09/03/20 Page 29 of 62 PageID: 49200




   injunction will remain in effect unless and until a Class Member's Opt-

   Out becomes effective on the date this Court grants Final Approval,

   approval of the Settlement Agreement is denied, or the Settlement

   Agreement is otherwise terminated.

   20)   No Admission. Neither this Order nor the Settlement Agreement

   nor any other settlement-related document nor anything contained

   herein or therein or contemplated hereby or thereby nor any proceedings

   undertaken in accordance with the terms set forth in the Settlement

   Agreement or herein or in any other settlement-related document shall

   constitute, be construed as or deemed to be evidence of an admission or

   concession of (A) the validity or lack of validity of any claim made by the

   Class Representatives, the Class, any Class or Settlement Class Member,

   or any Opted-Out Class Member, in this or any other action or

   proceeding; (B) any liability or wrongdoing or the truth of any allegations

   in the Complaint against the Released Parties, or (C) the infirmity of, or

   strength of any alleged defense against, the allegations in the Complaint.

   The Settlement Agreement, any other settlement-related document,

   and/or any statement, transaction, or proceeding in connection with the

   negotiation, execution, or implementation of the Settlement Agreement



                                       29
Case 2:11-cv-01754-BRM-ESK Document 623 Filed 09/03/20 Page 30 of 62 PageID: 49201




   and its Plan of Distribution shall not be admissible in evidence for any

   purpose in any proceeding for or against anyone other than as necessary

   and relevant to execute or enforce the terms of this Settlement and Plan

   of Distribution.

   21)   Qualified Settlement Fund Status of the Cost Fund and

   Settlement Fund. To the extent permitted by law, both the Cost Fund

   and Settlement Fund being established under the Settlement Agreement

   and authorized by this Order may be treated as a qualified settlement

   fund pursuant to applicable United States Treasury Regulations.

   22)   The Court may, for good cause, extend, but not reduce in time, any

   of the deadlines set forth in this Preliminary Approval Order without

   further notice to Class Members.

   23)   Qualified Immunity Protection of Settlement Entities. The

   Settlement Trustee/Special Master, Settlement Administrator, Notice

   Agent, and Lien Administrator appointed herein (each referred to as

   “Settlement Entity”) shall be deemed to have immunity in the

   performance of its respective tasks and duties in the Settlement and Plan

   of Distribution, except with respect to a Settlement Entity's willful

   misconduct. No person or entity shall have the right to institute any



                                       30
Case 2:11-cv-01754-BRM-ESK Document 623 Filed 09/03/20 Page 31 of 62 PageID: 49202




   action against any Settlement Entity for any matter covered by this

   immunity, except with respect to the Settlement Entity's willful

   misconduct. However, this provision shall not affect the right of a party

   in privity of contract with a Settlement Entity to institute and maintain

   actions against the Settlement Entity for breach of the Settlement

   Agreement     or   breach   of   the    Settlement    Entity's   contractual

   responsibilities in connection with the Settlement.

                                               BY THE COURT


                                       s/Joseph A. Dickson
                                      ___________________________
                                      Hon. Joseph A. Dickson
                                      United States Magistrate Judge




                                          31
Case 2:11-cv-01754-BRM-ESK Document 623 Filed 09/03/20 Page 32 of 62 PageID: 49203




                               EXHIBIT A
Case 2:11-cv-01754-BRM-ESK Document 623 Filed 09/03/20 Page 33 of 62 PageID: 49204




       UNITED STATES DISTRICT COURT DISTRICT OF NEW JERSEY
                   Williams v. BASF Catalysts LLC, et al, C.A. No. 2:11-cv-01754.


      If you or a close relative were ever a plaintiff in a
      lawsuit against Eastern Magnesia Talc Company,
      Engelhard Corporation or BASF Catalysts, LLC
      based on an asbestos-related personal injury or
      wrongful death due to exposure to Emtal Talc, you
      could receive a payment from a proposed Class
      Action Settlement.
  A Federal Court has authorized this Notice. This is not a solicitation from a lawyer.

  •   A proposed Class Action Settlement (“the Settlement”) will provide a Settlement Fund of
      $72.5 million to pay claims submitted by asbestos-related personal injury claimants or their
      surviving heirs, if deceased, who are Class Members. The fund will be established by the
      Court authorizing this Notice.

  •   To qualify for monetary compensation, a person must:

         •   at any time between March 8, 1984 and March 29, 2011, have filed and served a
             lawsuit against Engelhard Corporation (“Engelhard”), or one of its subsidiaries (such
             as Eastern Magnesia Talc Company), or BASF Catalysts, LLC (“BASF”), which
             acquired Engelhard and its subsidiaries in June 2006, seeking asbestos bodily injury
             compensation or other relief arising from exposure to Emtal Talc, and

         •   before March 30, 2011, have either:

                     (A) voluntarily dismissed or terminated the lawsuit as to Engelhard/BASF after
                     the suit was filed, including any voluntary dismissal or release of claims due to
                     settlement; OR

                     (B) had their lawsuit as to Engelhard/BASF involuntarily dismissed by the
                     presiding Court.

         “Person” includes any individual or entity who has or had the right to claim damages
         relating to Emtal Talc exposure either in their own right because of an asbestos bodily
         injury allegedly sustained as result of claimed exposure to Emtal Talc in any form or
Case 2:11-cv-01754-BRM-ESK Document 623 Filed 09/03/20 Page 34 of 62 PageID: 49205




         manner, or as an individual who may had have a right to damages based on an asbestos
         injured person’s injury or death such as, spouses, heirs, legatees, personal representatives,
         or wrongful death beneficiaries.

         Authorized representatives of deceased, legally incapacitated or incompetent person
         qualifying as a Class Member and family members of deceased persons qualifying as a
         Class Member who meet certain criteria may also file claims for monetary awards.
  •   Engelhard mined, milled, and marketed Emtal talc in the United States from 1967 through
      1984, and sold and distributed it to companies for various industrial and commercial
      applications. Exposure to Emtal Talc may have happened in a variety of manners and occurred
      occupationally. This lawsuit, however, does not involve exposure to any personal cosmetic
      product such as baby, body, or talcum powder.

  •   Your or your family member’s asbestos personal injury claim lawyer or law firm may have
      information to assist you in determining if you qualify as class member.

  •   Your legal rights are affected whether you act or don’t act. Read this Notice carefully.

  •   These rights and options—and the deadlines within which to exercise them—are explained in
      this Notice.

  •   The Court in charge of this case still has to decide whether to approve the Settlement.
      Payments will be made only if the Court approves the Settlement and after any appeals are
      resolved. Please be patient.

                YOUR LEGAL RIGHTS AND OPTIONS IN THIS SETTLEMENT:
  STAY IN THE SETTLEMENT             The only way to get a payment.
  CLASS AND SUBMIT A
                                     To receive monetary benefits, you will need to timely submit a
  CLAIM BY ________
                                     claim to the Settlement Fund’s Administrator. However, if the
                                     Court approves the Settlement you will be bound by the terms
                                     and release contained in the Settlement even if you do not submit
                                     a claim, unless you exclude yourself as described below.
  EXCLUDE YOURSELF                   Get no payment.
                                     This option allows you to pursue a lawsuit against defendant
                                     BASF, defendant Cahill Gordon & Reindel LLP and any of their
                                     co-defendants about the legal claims in this case. It also is the
                                     only option that allows you to ever be part of any other lawsuit
                                     against BASF or the other parties being released under the
                                     Settlement Agreement for any asbestos-related personal injury or
                                     wrongful death claim, whether the injury or claim is known or
                                     unknown, including any potential subsequent asbestos-related
                                     personal injury or wrongful death claim that may arise in the
                                     future.
  OBJECT                             Write to the Court if you do not like the Settlement.



                                                    2
Case 2:11-cv-01754-BRM-ESK Document 623 Filed 09/03/20 Page 35 of 62 PageID: 49206




  GO TO A HEARING                               Ask to speak in Court about the fairness of the Settlement.
  DO NOTHING                                    If you do nothing you will remain in the Class Action as a Class
                                                Member and will not, in the future, be able to pursue any other
                                                lawsuit against BASF, Cahill or the other parties being released
                                                under the Settlement Agreement for any asbestos injury or
                                                wrongful death claim, known, unknown or potential, including
                                                any possible secondary disease or second asbestos injury claim
                                                that may arise in the future. If you do not timely file a complete
                                                Claim Submission with the Administrator, you will not
                                                receive compensation.
                                                The deadline to file a Claim Submission is ______.


                                             Important dates and deadlines:

  Class Membership Exclusion (opt-out) Deadline
                                                                                                  (To be added)


  Claim Submission Deadline                                                                       (To be added)




  Objection and Intervention Submission Deadline                                                  (To be added)


  Fairness Hearing                                                                                (To be added)



  This Notice is only a summary of the Settlement Agreement, the Plan of Distribution and your
  rights. You are encouraged to carefully review the complete Settlement Agreement and Plan of
  Distribution at www.EmtalTalcSettlement.com. The Settlement Agreement and Plan of
  Distribution are also on file in the office of the Clerk of the Court for the U.S. District Court for
  the District of New Jersey in Newark, New Jersey (see Question __for the address). You can also
  get this information by calling 1-8XX-000-0000 and requesting copies.

      Please do not write, email or call the Court or Clerk of Court for additional information.

                                           What This Notice Contains
    1.   Why did I get this Notice? .................................................................................................... 5
    2.   What is this lawsuit? ............................................................................................................. 5
    3.   What is a class action? .......................................................................................................... 6
    4.   What are the claims, issues and defenses in this class action? ............................................. 7

                                                                     3
Case 2:11-cv-01754-BRM-ESK Document 623 Filed 09/03/20 Page 36 of 62 PageID: 49207




     5.     How many class members are there? .................................................................................... 8
     6.     Why is there a settlement? .................................................................................................... 9
  WHO IS INCLUDED IN THE SETTLEMENT? ..................................................................................... 10
     7.     How do I know I am a class member? ................................................................................ 10
     8.     What if I am not sure whether I am included in the Settlement Class? .............................. 11
     9.         Do I need to hire a lawyer to represent me in the Settlement? ....................................... 12
  THE SETTLEMENT’S BENEFITS—WHAT YOU GET AND WHAT YOU GIVE UP ............................ 12
     10.       What does the Settlement provide? .................................................................................. 12
     11.       When and how will the Settlement Fund be distributed to Settlement Class Members? . 12
     12.       How much money will I receive in the Settlement? ....................................................... 13
     13.       What am I surrendering by staying in the Settlement Class? ........................................... 19
  HOW TO GET A PAYMENT—SUBMITTING A CLAIM FORM ........................................................... 19
     14.       What must be done to get a monetary payment from the Settlement Fund?.................... 19
     15.       How can I submit a claim to get a monetary payment? ................................................... 20
     16. Is there a time limit to file claims for monetary awards or to complete Claim
     Submissions?............................................................................................................................... 20
     17.       When would I get my payment if eligible? ...................................................................... 21
     18. Can I challenge or dispute the Administrator’s determination of my monetary award
     claim?21
     19.       How do I get out, or exclude myself (opt out) of the Settlement? ................................... 21
     20. If I do not exclude myself (opt out), can I sue BASF, Cahill and the other released Parties
     for the same thing later? .............................................................................................................. 22
     21.       If I exclude myself, can I still get a payment?................................................................. 22
  THE LAWYERS REPRESENTING YOU ............................................................................................. 22
     22.       Do I have a lawyer in this case? ....................................................................................... 22
     23.       How will the lawyers be paid? ......................................................................................... 23
     24.       Are the class representatives being paid any compensation for their services? ............... 24
     25. What’s the difference been objecting to the Settlement and excluding yourself from the
     Settlement? .................................................................................................................................. 25
  THE COURT’S FAIRNESS HEARING ................................................................................................ 25
     26.       When and where will the Court decide whether to approve the Settlement? ................... 25
     27.       Do I need to come to the hearing? .................................................................................... 25
     28.       May I speak at the hearing? .............................................................................................. 26
  IF YOU DO NOTHING ...................................................................................................................... 26
  GETTING MORE INFORMATION ..................................................................................................... 27


                                                                          4
Case 2:11-cv-01754-BRM-ESK Document 623 Filed 09/03/20 Page 37 of 62 PageID: 49208




    29.    Are there more details about this Settlement? .................................................................. 27
    30.    How do I get more information? ...................................................................................... 27



  BASIC INFORMATION
     1.      Why did I get this Notice?

          You, someone in your family, or someone for whom you were a personal representative
  may have been a party in an asbestos injury or wrongful death lawsuit filed between March 8,
  1984 and March 29, 2011, that named as a defendant Engelhard Corporation (“Engelhard”) or
  BASF Catalysts, LLC (“BASF”) or one of their subsidiary or affiliated companies (identified later
  on in this document), which lawsuit was voluntarily or involuntarily dismissed. BASF acquired
  Engelhard Corporation in June 2006 through a merger transaction. (Collectively Engelhard, BASF
  and its subsidiary/affiliates are referred to as “Engelhard/BASF”). During this period of time,
  numerous lawsuits were filed against Engelhard/BASF alleging that asbestos injuries were caused
  through exposure to Emtal Talc, the brand name under which Engelhard’s subsidiaries marketed
  the talc it produced. These now-dismissed lawsuits together involved thousands of individuals
  and are referred to as the “Underlying Lawsuits.”

           After the Underlying Lawsuits were dismissed or resolved, a dispute developed about
  whether information concerning the existence of asbestos in Emtal Talc was concealed or
  misrepresented by Engelhard/BASF and its national defense coordination law firm, Cahill Gordon
  & Reindel (“Cahill”), which in turn may have led to the unfair dismissal of asbestos lawsuits
  against Engelhard/BASF. The dismissals of these Underlying Lawsuits as to
  Engelhard/BASF are presently the subject of a proposed class action lawsuit pending in the United
  States District Court for the District of New Jersey (the “Court”). The case is known as Williams,
  et al v BASF Catalysts, LLC, et. al, C.A. No. 2:11-cv-01754.

          The people who sued are called the Plaintiffs. The people or companies they sued are
  called the Defendants. They are more fully identified below.

          The Court sent you this Notice because you have a right to know about a proposed
  settlement of a class action lawsuit and about your options before the Court decides whether to
  give final approval of the Settlement. If the Court approves the Settlement and after any objections
  and appeals are resolved, an Administrator appointed by the Court will make the payments that
  the Settlement allows.

         This package explains the lawsuit, the Settlement, your legal rights, what benefits are
  available, who is eligible for them, and how to get them, along with what claims and rights you
  would surrender in exchange if the Settlement is approved by the Court and implemented.

     2.      What is this lawsuit?

          This is a federal court class action pending in the United States District Court for the
  District of New Jersey since 2011. The Plaintiffs contend that the Defendants named in the lawsuit

                                                                5
Case 2:11-cv-01754-BRM-ESK Document 623 Filed 09/03/20 Page 38 of 62 PageID: 49209




  misled the attorneys representing them or their respective deceased family members in Underlying
  Lawsuits against Engelhard/BASF about the existence of asbestos in Emtal Talc to support
  Engelhard/BASF’s defense that Emtal Talc did not contain asbestos. Plaintiffs contend these
  actions led to unfair settlements and/or dismissals of their or their deceased relatives’ Underlying
  Lawsuits as to Engelhard/BASF, as well as to unfair settlements and dismissals of other asbestos
  claimants’ lawsuits against Engelhard/BASF similar to theirs.

           “Emtal Talc,” was a brand of industrial talc sold by a subsidiary of Engelhard that was
  used in the manufacturing of various industrial products, such as tires and other rubber goods,
  paints, plaster, caulking, and auto-body repair compounds. This lawsuit does not involve exposure
  to any personal cosmetic product such as baby, body or talcum powder.

         Engelhard was a chemical company that closed its talc mine in 1984. The Emtal Talc
  business was a small business within Engelhard, itself a large mining and minerals trading
  company. BASF bought Engelhard in June 2006.

          Plaintiffs claim that from 1984 until 2009, Engelhard (BASF acquired Engelhard in 2006),
  its former national law firm Cahill, and employees of the two companies, made misstatements or
  concealed evidence about the existence of alleged asbestos in Emtal Talc and failed to disclose
  related information to plaintiffs, their lawyers, and courts in the Underlying Lawsuits. Plaintiffs
  claim that due to these misstatements and omissions, the plaintiffs in the Underlying Lawsuits
  either (1) voluntarily agreed to dismiss or settle their cases for less than they otherwise would
  have accepted or (2) had their cases involuntarily dismissed by court order upon motions filed by
  the Defendants. Defendants deny Plaintiffs’ allegations and dispute that any statements about
  Emtal Talc affected the outcome of the Underlying Lawsuits because (1) the claims in the
  Underlying Lawsuits were without merit, (2) the amount of asbestos in Emtal Talc, as reported in
  historical documents, could not have caused harm to human health, and (3) many of the
  Underlying Lawsuits were resolved for fixed amounts irrespective of the alleged asbestos content
  of the talc or the number of talc defendants. Defendants further contend that many of the
  complaints merely named Engelhard without any specific allegations regarding product
  identification, exposure, or damages. Plaintiffs dispute these arguments.

     3.      What is a class action?

           In a class action, one or more persons, the named plaintiffs (who are also called proposed
  “class representatives”) sue on behalf of themselves and other persons with similar claims. All of
  these people together are the proposed “Class” or “Class Members.” When a class action is
  settled, one Court resolves the issues for all Class Members (in the settlement context, “Settlement
  Class Members”), except for those who exclude themselves (opt out) from the Settlement. U.S.
  Magistrate Judge Joseph A. Dickson is in charge of this class action. In this case, the proposed
  class representatives are Kimberlee Williams, Gayle Williams, Marilyn L. Holley, Sheila Ware,
  Donnette Wengerd, and Rosanne Chernick, who are heirs to the persons who originally sued
  Engelhard in the Underlying Lawsuits. Excluding yourself (opting out) means that you will not
  receive any benefits from the Settlement. The process for excluding yourself (opting out) is
  described in Question 19.



                                                   6
Case 2:11-cv-01754-BRM-ESK Document 623 Filed 09/03/20 Page 39 of 62 PageID: 49210




     4.      What are the claims, issues and defenses in this class action?

         Plaintiffs claim that the Defendants caused harm to Class Members through misstatements
  or concealing evidence in connection with the Underlying Lawsuits brought against
  Engelhard/BASF after March 7, 1984 and before March 29, 2011. Plaintiffs allege that, in
  defending these cases, Defendants claimed through communications to courts and plaintiffs’
  lawyers, discovery responses, affidavits, and pleadings that:

     •    Emtal Talc did not contain asbestos;

     •    No evidence existed that Emtal Talc contained asbestos; and

     •    No Engelhard employee had ever testified about whether Emtal Talc contained asbestos.

          Through discovery in this lawsuit, Class Counsel obtained documents that purported to
  identify asbestos in some samples of Emtal Talc as well as testimony from former Engelhard
  scientists and reports from outside laboratories that purported to show asbestos in Emtal Talc.
  Plaintiffs claim that this information and the documents identified were wrongly concealed from
  plaintiffs in the Underlying Lawsuits in answers to discovery, in communications with
  Engelhard’s lawyers, and in motions filed with courts seeking dismissal of the Underlying
  Lawsuits. Plaintiffs further claim that Defendants supported these statements with affidavits they
  drafted and disseminated to convince plaintiffs in the Underlying Lawsuits and courts that Emtal
  Talc did not contain asbestos. Plaintiffs claim that, as a result of these misstatements and
  Defendants’ failure to disclose this evidence, plaintiffs in the Underlying Lawsuits (1) agreed to
  dismiss their personal injury claims against Engelhard (and later BASF); (2) settled them for less
  than they otherwise would have accepted; or (3) had their cases dismissed by court order for lack
  of proof that Emtal Talc contained asbestos.

          For their part, BASF and Cahill deny these contentions. They claim that the amount of
  asbestos reported to be found in the documents identified by class counsel are insufficient to cause
  harm to human health, dispute the merit of the Underlying Lawsuits, dispute the validity of some
  tests that Plaintiffs claim identify asbestos in certain samples of Emtal Talc, and dispute that any
  statements about Emtal Talc affected the outcome or settlement amounts of the Underlying
  Lawsuits. BASF also claims that it was not aware of the facts alleged by the Plaintiffs in this case
  when it bought Engelhard in 2006 and that BASF did not learn of the circumstances giving rise to
  Plaintiffs’ allegations in this case until 2009. Upon discovery of certain documents and
  information concerning Emtal Talc in 2009, BASF and its former counsel separated, and BASF
  retained new counsel which has represented it since 2009. BASF also states that it no longer
  defends Emtal Talc cases on the basis that there is no evidence that Emtal Talc contained asbestos.
  Nevertheless, BASF believes and continues to defend these cases on various grounds, including
  that there is no evidence that the reported levels of asbestos in Emtal Talc could cause harm to
  human health.

         The Williams Plaintiffs acknowledge the challenges to succeeding in this litigation. For
  instance, Class Members would need to prove that plaintiffs in the Underlying Lawsuits were
  damaged by an evidential record in those cases that did not contain the evidence Defendants are
  alleged to have concealed or made misstatements about. In addition, the District Court has ruled

                                                   7
Case 2:11-cv-01754-BRM-ESK Document 623 Filed 09/03/20 Page 40 of 62 PageID: 49211




  that plaintiffs would be required to waive their attorney-client privilege to allow for discovery of
  otherwise confidential communications with their counsel in their Underlying Lawsuits as to what
  effect, if any, the alleged misrepresentations had on the plaintiffs or their lawyers in deciding to
  dismiss or settle with Engelhard in the Underlying Lawsuits. The District Court in Williams has
  already ordered discovery and disclosure by the named Plaintiffs and certain other class members
  of these types of attorney-client communications.

          Defendants also point to evidence developed during discovery in this case of modest
  settlements amounts (including in the hundreds of dollars) that some plaintiffs accepted in
  Underlying Lawsuits from other talc manufacturers despite evidence that their talc contained
  asbestos. These modest settlement amounts accepted from defendants for whom there was proof
  that their products contained asbestos were similar to what Engelhard paid some plaintiffs.
  Defendants also claim that case files from the Underlying Lawsuits produced during discovery
  give rise to other defenses that they could assert to support their contention that Defendants’
  actions did not cause the settlement or dismissal of the Underlying Lawsuits, such as (1) the
  absence of evidence of a plaintiff’s exposure to Emtal Talc; (2) that some claims were dismissed
  as untimely filed; (3) that other claims were filed in the wrong jurisdiction; or (4) claims were
  dismissed due to some other procedural or substantive reason not related to the asbestos content of
  Emtal Talc.

           Earlier in this litigation, Plaintiffs also claimed that Engelhard and Cahill had destroyed
  documents relating to Emtal Talc. This assertion was made on Plaintiffs’ good-faith belief at the
  time that documents that should have existed no longer exist. However, Plaintiffs acknowledge
  that, through BASF’s efforts to address Plaintiffs’ allegations, BASF has since located thousands
  of documents relating to Emtal Talc, including testing documents that Plaintiffs believe show
  there was asbestos in Emtal Talc, documents that Plaintiffs claim were not provided to the
  plaintiffs in the Underlying Lawsuits. BASF has also located various other documents that
  Plaintiffs had believed were destroyed. Plaintiffs acknowledge that if they were to continue to
  allege document destruction, they would have to contend with the fact that BASF has located
  many additional documents since this litigation began. Plaintiffs further acknowledge that the
  essential key facts are now in the public domain from discovery in Williams and other litigation.
  On the other hand, BASF would have to contend with Plaintiffs’ assertion that some number of
  documents still have not been located and, therefore, were not produced in the Underlying
  Lawsuits.

     5.      How many class members are there?

          A precise number of potential Class Members is not known due to the passage of time
  since the Underlying Lawsuits were first filed and dismissed, the deaths of many plaintiffs and
  their lawyers in the Underlying Lawsuits and the state or loss of records. Based on case census
  information obtained in discovery in Williams, case information provided by some of the law
  firms that represented claimants in the Underlying Lawsuits, and the review of other lawsuit
  complaints in which hundreds or thousands of purported asbestos claimants were joined into one
  lawsuit, Verus LLC, the asbestos claims administration firm that is advising Class Counsel, has
  estimated that there are 18,721 potential class members. This estimated number includes both the
  individuals who were the persons in the Underlying Lawsuits claiming to have suffered an
  asbestos-related personal injury or death (“Injured Persons”) as well as persons who sued

                                                    8
Case 2:11-cv-01754-BRM-ESK Document 623 Filed 09/03/20 Page 41 of 62 PageID: 49212




  Engelhard/BASF derivatively based upon the Injured Person’s asbestos-related personal injury or
  death, such as a spouse or the children or personal representative a deceased Injured Person (these
  are defined as “Derivative Claimants”). Based on an analysis of information produced in
  discovery, social security numbers and claim records of potential class members who have filed
  asbestos bodily injury claims against defendants other than Engelhard/BASF, Verus estimates the
  number of class members who are Injured Persons is in the range of 7,500 to 8,500 persons.

      6.      Why is there a settlement?

         After extensive litigation spanning more than eight years, which included an appeal to the
  Third Circuit Court of Appeals, extensive discovery (including the production of hundreds of
  thousands of pages of documents), many depositions, several protracted discovery disputes, and
  previously failed settlement initiatives, the Plaintiffs and Defendants have agreed to this
  Settlement.

         A settlement is an agreement between a plaintiff and a defendant to resolve a lawsuit.
  Settlements conclude without the court or a jury ruling in favor of the plaintiff or the defendant. A
  settlement allows the parties to avoid the cost and risk of a trial, as well as the delays of litigation.

          If the Court approves this Settlement, the litigation between the Settlement Class Members
  and the Defendants is concluded. Only Settlement Class Members are eligible for the benefits
  summarized in this Notice. The Defendants will no longer be legally responsible to defend against
  the claims by Settlement Class Members made in this litigation.

         The Court has not and will not decide in favor of the Plaintiffs or the Defendants. By
  reviewing this Settlement, the Court is not making and will not make any findings that any law
  was broken or that the Defendants did anything wrong. By entering into the Settlement
  Defendants are not admitting any of the claims made against them, which they continue to
  completely deny. Conversely, the Plaintiffs are not conceding that any of their claims against
  Defendants are invalid or without merit.

         Under the Settlement, BASF and Cahill will contribute a total of $72.5 million to a
  Settlement Fund for the benefit of the class identified in Question 7. The monetary awards to
  Settlement Class Members will vary based on the type of asbestos-related injury that the
  individual claimant developed. Details on how this Settlement Fund will be allocated and
  disbursed is described in a proposed Plan of Distribution that has been submitted to the Court in
  connection with the Settlement. In addition to funding the Settlement Fund, BASF and Cahill will
  pay the costs of providing notice to the class up to certain limits stated in Settlement Agreement,
  administration of the claims process, incentive awards to the Class Representatives, and will pay
  Class Counsel’s attorneys’ fees and cost reimbursement allowed by the Court.

         The Class Representatives and Class Counsel (see Question 22) believe that the proposed
  Settlement is best for everyone involved. The factors that Class Counsel considered included the
  uncertainty and delay associated with continued litigation, including trial and appeals, as well as
  the uncertainty of particular legal issues that are yet to be determined by the Court. Class Counsel
  balanced these and other substantial risks in determining that the Settlement is fair, reasonable and
  adequate in light of all circumstances and in the best interests of the Settlement Class Members.

                                                      9
Case 2:11-cv-01754-BRM-ESK Document 623 Filed 09/03/20 Page 42 of 62 PageID: 49213




  WHO IS INCLUDED IN THE SETTLEMENT?

          To get money from the Settlement, you must first qualify as a Class Member.

     7.      How do I know I am a class member?

         For settlement purposes the Court has defined the Class in this case to consist of the
  following:
           All Persons within the United States and its territories who after March 7, 1984
           and before March 30, 2011 filed and served a lawsuit against Engelhard/BASF
           seeking asbestos bodily injury or other relief arising from its Emtal Talc products,
           and who before March 30, 2011 either: (A) had voluntarily dismissed or
           terminated the lawsuit as to Engelhard/BASF either before or after the suit was
           filed, including any voluntary dismissal or release of claims due to settlement; or
           (B) had their lawsuit as to Engelhard/BASF involuntarily dismissed.

         The date on which a voluntary dismissal or termination occurred for purposes of
  determining class membership is the earlier of either (i) the date on which the agreement or
  consent by the plaintiff or his/her counsel to dismiss or terminate the lawsuit occurred; or (ii) the
  date on which the dismissal or termination of the lawsuit was entered by or in the court in which it
  was pending.

          A. Which Engelhard/BASF companies had to be named in the Underlying Lawsuits
             in order to qualify as a Class Member?

         In determining if a prior asbestos lawsuit qualifies a person as a Class Member,
  “Engelhard/BASF” means and includes the following companies: BASF Catalysts LLC, BASF
  Corporation, BASF CE, BASF SE, Engelhard Corporation, Engelhard Industries, Engelhard
  Minerals & Chemicals Corporation, Minerals & Chemicals Philip Corporation, Eastern Magnesia
  Talc Co., Porocel Corporation and Pita Realty Ltd.

          B. What if the injured claimant named in the Underlying Lawsuit is dead?

          The word “Person” in the definition includes any individual (or their estate if deceased)
  who claimed damages relating to an asbestos bodily injury allegedly sustained from exposure to
  Emtal Talc in any form or matter. This exposed, injured party (or his or her estate) is referred to in
  the Settlement as the “Injured Party” and in the Plan of Distributions as the “Primary Claimant”.

        Where the Injured Party is deceased, his or her personal representative--e.g.- Executor(trix)
  or Administrator(trix)--is a Class Member and is authorized to submit a claim submission for
  monetary compensation to the Settlement Fund.

          C. Do parties who sued Engelhard/BASF in Underlying Lawsuits as spouses or
             wrongful death claim beneficiaries qualify as class members?

         Yes. The word “Person” in the class definition includes the spouse, personal representative
  and wrongful death beneficiaries of the individual in the Underlying Lawsuits who is claimed to

                                                   10
Case 2:11-cv-01754-BRM-ESK Document 623 Filed 09/03/20 Page 43 of 62 PageID: 49214




  have developed an asbestos-related injury where the person was named in the Underlying Lawsuit
  or the suit brought on his behalf in such capacity. Such parties are referred to as Derivative
  Claimants in the Settlement and there is a compensation component provided in the proposed Plan
  of Distribution for Derivative Claimants.

          For claims administration purposes all Derivative Claimants of an Injured Person who is
  the subject of an Underlying Lawsuit are treated as a group under the proposed Plan of
  Distribution.

          D. Are the attorneys who represented the claimants in the Underlying Lawsuits also
             class members?

         No. The word “Person” in the class definition does not include any attorney or law firm
  represented plaintiffs in Underlying Lawsuits against Engelhard/BASF.

     8.      What if I am not sure whether I am included in the Settlement Class?

        If you are not sure whether you are included, you can obtain information or assistance in a
  number of ways.

          You may contact the attorneys who represented you or your family member in the
  Underlying Lawsuit and see if they can assist you. Where the Settlement’s Administrator, Verus
  LLC, has information that a lawyer or law firm which filed Emtal Talc asbestos suits is still in
  practice or has a known and confirmed successor, the Administrator has taken steps to notify the
  lawyer and law firm (or known successors) of this class action lawsuit and proposed Settlement.
  Verus has taken steps to provide these lawyers with details on the Settlement and, where known,
  which of the lawyer’s or law firm’s clients may qualify as a class member.

          You can contact Verus LLC free of charge with questions or for more information by
  calling 1-888-401-1929 and asking for help regarding the Emtal Talc Settlement. You may also
  write with questions to Emtal Talc Settlement c/o Verus LLC, 3967 Princeton Pike, Princeton, NJ
  08540. During the time period that claims may be submitted to the Administrator, if a member of
  the public has a credible and good faith reason and belief that he or she may be a class member but
  is reasonably unable to secure necessary information to determine if he or she is, on written
  request to the Administrator providing and certifying these facts, along with appropriate
  identification information, including social security numbers, the Administrator, in turn, will make
  a reasonable computer word search of a searchable set of Underlying Lawsuit documents provided
  by the Defendants during discovery in the class action to determine if a possible match exists. If
  there is a match, the Administrator will provide the person requesting assistance with access for a
  limited amount of time to search and download documents supporting the person’s claim to class
  membership. There is a form for making such requests available on the Settlement’s website or
  that can be obtained by calling or writing the Administrator.

       For more information you can also visit the Settlement’s website,
  www.EmtalTalcSettlement.com.

         You also may fill out and submit the Settlement claim submission form described at
  Questions 14 and 15, to see if you qualify.
                                                  11
Case 2:11-cv-01754-BRM-ESK Document 623 Filed 09/03/20 Page 44 of 62 PageID: 49215




           9.      Do I need to hire a lawyer to represent me in the Settlement?

         Class Counsel who are identified at Question 22 below are responsible for all of the
  common interests of the Class Members. Class Counsel filed and prosecuted this lawsuit,
  negotiated the Settlement and represent all of the common interests of the Class. However, Class
  Counsel are not responsible for and will not represent you individually in the class action or in
  making your individual claim to the Settlement Fund for the monetary payments that are described
  below.

          You have the right but are not required to hire your own lawyer to represent you in this
  class action or in making your individual claim to the Settlement Fund for monetary payments that
  are described below. Should you hire a lawyer you will be responsible for paying the fee you
  agree upon with that lawyer which may reduce the amount of any payment to which you may be
  entitled from the Settlement Fund. For more information on compensation to be paid to lawyers
  please refer to Question 23 below.

  THE SETTLEMENT’S BENEFITS—WHAT YOU GET AND WHAT YOU GIVE UP

     10.        What does the Settlement provide?

          Defendants BASF and Cahill have agreed to create and fully fund a non-reversionary
  Settlement Fund of $72.5 million for use and benefit of Settlement Class Members which will be
  used for the payment of claims to Settlement Class Members pursuant to, and in accordance with a
  Plan of Distribution approved by the Court. (See Question 11 for a summary of the Plan.) In
  addition to the Settlement Amount, these two Defendants have agreed to pay up to $3.5 million to
  cover the reasonable and necessary costs of designing, establishing and carrying out the Plan of
  Notice and the Plan of Administration. BASF and Cahill have further agreed for the benefit of the
  Settlement Class Members to pay Class Counsel’s attorneys’ fees as approved by Court up to
  $22.5 million together with reimbursement of Class Counsel’s litigation costs approved by the
  Court up to the sum of $1.2 million.

           Defendants BASF and Cahill have additionally agreed as part of the Settlement that
  copies of the following Emtal Talc litigation materials are and will remain in the public domain:
  (a) the Williams Action’s pleadings; (b) the Williams Action’s non-privileged depositions
  (including non-privileged exhibits); (c) non-privileged documents produced or subpoenaed during
  discovery in the Williams Action and (d) copies of the public non-privileged depositions
  (including non-privileged exhibits) taken in the New Jersey Superior Court Asbestos Program’s
  Sampson, Comandini, Fuschino, Paduano and Volk lawsuits. Such documents may be made
  available by Class Counsel or their designee to any person, except as limited by any operative
  sealing orders or confidentiality orders.

     11.        When and how will the Settlement Fund be distributed to Settlement Class
                Members?

          If the Settlement is approved and becomes final, the Settlement Fund will be distributed
  according to a Plan of Distribution approved by the Court. As part of the class action settlement
  approval proceedings, the Court is considering a proposed Plan of Distribution which is described
  in this Notice. A copy of the Proposed Plan is available on the Settlement’s website or can be
                                                  12
Case 2:11-cv-01754-BRM-ESK Document 623 Filed 09/03/20 Page 45 of 62 PageID: 49216




  obtained from the Administrator by calling or writing it to request a copy. The Plan of Distribution
  was designed by Class Counsel with the assistance of consultants on asbestos claims facility
  design and operations, including Verus LLC. The Defendants are not responsible for the
  Settlement Fund’s distribution design, allocations, adjudications or payments and will have no
  role in the Settlement Fund’s distribution once the Settlement is approved.

         The Settlement Fund’s claims facility and allocation and distribution processes will be
  managed by a Settlement Trustee appointed by the Court who will also be appointed to serve as a
  Special Master with adjudicatory powers regarding the fund’s awards and payments as is
  necessary to carry out the Plan. The Court has been asked to appoint the Honorable Marina
  Corodemus, J.S.C (Retired) to fill this position. She is a former New Jersey Superior Court judge
  who presided over New Jersey’s Mass Tort Program. A biography of Judge Corodemus is
  available on the Settlement’s website. Currently Judge Corodemus is serving as the Court’s
  Interim Settlement Trustee. In this capacity, she is setting up and conducting the interim claim
  administration operations and performing the duties required to be performed under the parties
  Settlement Agreement and the Court’s Preliminary Approval Order during the time the Court is
  considering the pending request for final approval of the Settlement.

          The Settlement Trustee will be assisted in its execution of the Plan of Distribution by a
  third-party claims administration company appointed by the Court. The Court has been asked to
  appoint Verus LLC of Princeton, New Jersey, as the Administrator. Verus LLC has served as a
  consultant to Class Counsel in designing the Plan of Distribution. The Settlement Fund’s
  administrator is authorized to receive, process and make provisional determinations of claims to
  the Fund (which are all subject to review, modification or approval by the Settlement Trustee),
  establish and maintain the Settlement Fund’s claims processes, books, records and internal
  controls, handle the Fund’s routine inquiries and communications, and make claim disbursements
  once claim distribution schedules are approved by the Court. Verus is currently serving as the
  Interim Administrator to perform certain administration operations and duties relating to the
  proposed Settlement that are required to be performed under the parties’ Settlement Agreement
  and the Court’s Preliminary Approval Order.

          The Settlement Trustee under the Plan and Settlement Agreement is authorized, subject to
  Court approval, to retain a lien resolution company (“Lien Administrator”). The Lien
  Administrator will, as a settlement benefit, assist each Settling Class Member claimant to
  determine the existence of Government Liens and the amounts needed to clear and resolve such
  liens. The terms of the Settlement Agreement require that a claimant to the Fund must clear these
  Government Liens. The Court has been asked to appoint Edgar C. Gentle, III, Esq. and his law
  firm, Gentle, Turner, Sexton & Harbison, LLC, to serve as Lien Administrator.

         The Settlement Trustee, Administrator and Lien Administrator are each required to at all
  times administer the Plan and distribute the Settlement Fund according to its terms under the
  auspices of the Court.

     12.      How much money will I receive in the Settlement?

          The following sections summarize the Plan of Distribution, but you should read and refer
  to the Plan for details as that is the controlling document. A copy of the proposed plan is available

                                                   13
Case 2:11-cv-01754-BRM-ESK Document 623 Filed 09/03/20 Page 46 of 62 PageID: 49217




  on the Settlement Fund’s website or a hard copy may be obtained from the Administrator on
  request by writing or calling.

             A. How will Settlement Fund payment award amounts be determined?

          The Plan establishes three compensation programs to which Settlement Class Members
  meeting defined eligibility criteria may apply for compensation award payments (each program
  being referred to as a “Part”). The Settlement Fund’s Part A program provides Base Compensation
  Payments to Settlement Class Members who can establish that the claimant or claimant’s decedent
  during the Class Period filed an Underlying Lawsuit against Engelhard/BASF which credibly
  asserted in good faith an asbestos injury caused by alleged exposure to Emtal Talc (“Base
  Payments”). The Plan’s Part B program provides compensation payments to Settlement Class
  Members who satisfy Part A and also present sufficient evidence of an asbestos bodily injury
  sustained by them (or if applicable, their decedent). The Plan’s Part C program establishes an
  Extraordinary Injury Fund or “EIF” from which the Settlement Trustee may, in exceptional cases,
  make a discretionary supplemental compensation payment to mesothelioma injury claimants
  subject to eligibility guidelines and limitations as set forth in this Plan.

          There are criteria and rules in the Plan as to who can make a claim and how. You should
  read the Plan for the details on these compensation programs and Settlement Class Members’
  rights under the Plan.

         B. How Much Money will I receive under the Plan?

         The Settlement’s Plan of Distribution has three parts for allocating the Settlement Fund
  which are described below. The amount of money a Settlement Class Member will receive
  depends upon which parts he or she qualifies for and the total number of claims that are approved
  under each part.

             1. Payments under the Plan’s Part A program.

          The Plan’s Part A program provides Base Payments from a $6.25 million sub-fund
  allocation of the Settlement Fund Amount to Settlement Class Members whose Underlying
  Lawsuits were dismissed and who are releasing all claims related to the Underlying Lawsuits,
  including the Williams Class Action Claims, against the Released Parties. Settlement Class
  Members who were Injured Persons (which includes the personal representatives of a deceased
  Injured Person) in the Underlying Lawsuits are referred to as “Primary Claimants”. Each Primary
  Claimant who timely submits a claim for Part A compensation and establishes that his or her
  subject Underlying Lawsuit presented a good faith credible claim for injuries allegedly caused by
  exposure to Emtal Talc will receive a payment of up to $500 from the Part A sub-fund. Generally
  speaking, claims on behalf of a deceased Injured Person must be filed by the deceased person’s
  estate representative (who is considered to be a “Primary Claimant” under the Plan). However,
  where the only claim to the Settlement Fund being applied for with respect to a deceased Injured
  Person are Part A compensation shares and no claims are made for compensation under Parts B or
  C, the claim may be submitted by the Injured Person’s surviving spouse if any, or if none, by an
  Injured Person’s surviving child with the written consent of all other surviving children, if any.


                                                  14
Case 2:11-cv-01754-BRM-ESK Document 623 Filed 09/03/20 Page 47 of 62 PageID: 49218




           Where there are one or more Settlement Class Members associated with a Primary
  Claimant as a Derivative Claimant, that is, the Settlement Class Member’s claim in the
  Underlying Lawsuit was based upon the Primary Claimant’s asbestos injury and not theirs, then
  the Primary Claimant (or in the limited circumstances where a Derivative Claimant is making only
  the Part A Claim) will also be eligible to receive one additional Part A payment of up to $500, for
  a total Part A award of up to $1,000.

          Part A Base Payments are subject to proration downward if more than 12,500 Part A Base
  payments are awarded, counting each Primary and Derivative Claimant Base Payment award
  separately. Any funds in the Part A sub-fund remaining after payment of all eligible Part A share
  claims will be reallocated by the Settlement Trustee first to Part C to pay allowed EIF claims, if
  any, or otherwise to Part B . (Such reallocation being referred to as a “spillover”).

             2. Payments under the Plan’s Part B program.

          The Plan’s Part B program provides additional compensation to the Injured Persons in the
  Underlying Lawsuits (or their estates if deceased) out of an initial sub-fund allocation from the
  Settlement Fund of $59.75 million. The Part B sub-fund will be distributed in its entirety among
  the Part B Claimants adjudicated during the claims process to be eligible to share in Part B
  distributions. The amount of the Part B sub-fund may change during the course of the Settlement
  Fund’s administration based on the Settlement Trustee’s application of a spillover of unused
  allocations of the Part A or Part C programs’ sub-funds, accrued interest earned on the Settlement
  Fund’s assets, payment of Class Representative service awards, or the need to pay administration
  costs and expenses that cannot be paid or fully paid from the Settlement Cost Fund. The amount a
  Primary Claimant will receive depends upon the nature of the disease allegedly sustained from
  exposure to Emtal Talc and the number of other persons who make Part B claims and the nature of
  their diseases.

         Part B compensation claims may be submitted only by Primary Claimants, including the
  Injured Person in the Underlying Lawsuit or by the Injured Person’s estate if such person is
  deceased. Class Members who apply and meet the eligibility requirements for a Plan B program
  award will receive a proportionate share of the Part B sub-fund based upon a system of points
  awarded for the asbestos disease the Injured Person sustained and was diagnosed.

          Eligibility for Part B compensation requires a Primary Claimant establish (a) entitlement to
  Part A compensation; and (b) through credible, competent proof that the Injured Person sustained
  an asbestos-related injury falling into one of four defined categories of asbestos disease levels: (1)
  Non-malignant asbestos pulmonary disease (a “Part B Level 1 claim”); (2) Malignant Asbestos
  Disease Other Than Mesothelioma or Level 3 Claim Lung Cancer ( a “Part B Level 2 claim”);
  (3) either: (i) Primary Lung Cancer with evidence of underlying Bilateral Asbestos-Related
  Nonmalignant Disease; or (ii) Severe Asbestosis ( a “Part B Level 3 claim”); or (4)
  Mesothelioma (a “Part B Level 4 claim”). A Part B claim may be based on the highest degree of
  the Injured Person’s disease progression provable as of the time of the claim submission to the
  Plan. Claimants may establish proof of medical injury through a certification of a prior equivalent
  asbestos disease level adjudication by one of several designated Qualified Asbestos Trusts or
  through individual adjudication of satisfactory medical evidence provided by the Claimant to the


                                                   15
Case 2:11-cv-01754-BRM-ESK Document 623 Filed 09/03/20 Page 48 of 62 PageID: 49219




  Administrator. Please review the Plan of Distribution for details as this Notice is only a summary
  of the Plan’s Distribution Procedures.

          The Part B sub-fund will be allocated among and paid to those Part B Claimants
  adjudicated to be eligible according to the disease level sustained using an assigned number of
  “Qualifying Claim Points” based on whether they have a Part B Level 1, 2, 3 or 4 disease. Part B
  sub-fund compensation will be the claimant’s pro rata share of the Part B sub-fund calculated
  according to the formula X/Y x Z, where X represents the number of the individual eligible
  Claimant’s adjudicated Qualifying Claim Points; Y represents the aggregate of all eligible
  Claimants' adjudicated Qualifying Claim Points, and Z represents the Part B sub-fund dollar
  amount (including any spillovers from Part A or Part C sub-funds). The number of Qualifying
  Claim Points for each Part B claim level is set forth in the following Table 1. The number of
  Qualifying Claim Points assigned to each asbestos disease category in Table 1 is based upon a
  survey and analysis conducted by Verus LLC of compensation programs employed by eighteen
  relatively comparable bankruptcy asbestos trust claims facilities to allocate their asbestos claim
  trust funds among claimants suffering from different levels of asbestos disease.

           Precise amounts of compensation for each Part B Claim Level cannot be determined
  presently because a number of key factors are not yet known, including the number and disease
  level distribution of Part B claims, whether there will be spillover from Parts A and C, and other
  variables in the Plan of Distribution. Table 1 below, however, provides a range of hypothetical
  Part B payment estimates based on (a) receipt and approval by the Settlement Fund of 7,500,
  8,000 and 8,500 Part B claims; and (b) an asbestos disease distribution rate equal to the historical
  asbestos disease rates experienced by the Johns Manville Asbestos Trust (which rates are stated
  for each disease level in the table).



                                 [Balance of page intentionally blank]




                                                   16
Case 2:11-cv-01754-BRM-ESK Document 623 Filed 09/03/20 Page 49 of 62 PageID: 49220




                                         Table 1
                   Hypothetical Part B Payment Share Estimates*
                                                          Qualifying                             Estimated Payments
                                                         Claim Points                       (Estimated number of claims)
                  Part B Claim Levels
                                                                                 7,500                8,000                 8,500
                                                        (Assumed disease        approved             approved              approved
                                                            rate %)             claimants            claimants             claimants

                     Level 1 Claim
          Non-Malignant Asbestos disease
           other than Severe Asbestosis.                       1               $1,283               $1,203                 $1,132
        (Bilateral Asbestos-Related
                                                          (86.3 %)             (6,473)              (6,904)                (7,336)
        Nonmalignant Disease Injuries
        other than Severe Asbestosis)
        Level 2 Claim                                          9              $11,546              $10,824             $10,188
        Malignant Asbestos Disease Other
        Than Mesothelioma or Level 3
        Claim Lung Cancer.                                 (2.1 %)              (158)                (168)                 (179)
        Level 3 Claim
        Either: (a) Primary lung cancer with                  20              $25,658              $24,054             $22,639
        evidence of underlying Bilateral
        Asbestos-Related Nonmalignant                      (7.3 %)              (548)                (584)                 (621)
        Disease; or (b) Severe Asbestosis.


        Level 4 Claim                                         86             $110,327             $103,432             $97,348
        Mesothelioma
                                                           (4.3 %)              (323)                (344)                 (366)
        * Due to rounding, the numbers presented may not add up precisely to the totals indicated and payment estimates may not
        precisely reflect the absolute figures.


         Caveats:

         Table 1 is for illustration purposes only. The actual Part B payment amounts to
         Settlement Class Members will likely be different than any of the estimated
         hypothetical payments appearing in the table based upon the Settlement Fund’s
         actual claim experience.

         The hypothetical payment share estimates shown on Table 1 do not reflect
         deductions for any liens or fees charged by personal attorneys hired by class
         members described in Question 12(3)(C) (liens) and Question 23 (individually
         retained attorney’s fees) below. As described in those Questions, class members
         eligible for a settlement payment are responsible for paying from that settlement
         payment any liens or any fees charged by personal attorneys should they hire one.




                                                                   17
Case 2:11-cv-01754-BRM-ESK Document 623 Filed 09/03/20 Page 50 of 62 PageID: 49221




         3. Payments under the Plan’s Part C Discretionary EIF program.

          The Plan’s Part C EIF program allocates $6.5 million of the Settlement Fund for an
  Extraordinary Injury Fund under which the Settlement Trustee has discretionary authority to
  award bounded supplemental compensation payments to a Primary Claimant with mesothelioma
  who establishes to the Settlement Trustee’s satisfaction that the Primary Claimant sustained an
  extraordinary physical injury and/or economic loss allegedly as a result of exposure to Emtal Talc
  mined, milled, sold or distributed by Engelhard/BASF that is materially and substantially beyond
  that sustained by typical other Part B mesothelioma Primary Claimants.

          To qualify for an EIF award, a Primary Claimant, in addition to establishing Class
  Membership under Part A and Part B, must satisfy specific eligibility requirements that: (1) the
  subject Injured Person developed mesothelioma; (2) the Primary Claimant has not received
  appropriate and sufficient compensation for the subject mesothelioma injury; (3) the subject
  mesothelioma injury and resulting losses were allegedly a result of frequent, regular and
  proximate exposure to Emtal Talc; and (4) the Underlying Lawsuit’s plaintiff lawyer or firm
  received direct representations from an Engelhard/BASF attorney regarding the absence of
  asbestos in Emtal Talc. No Part C award made pursuant to the discretionary EIF program may
  exceed $175,000. The Part C EIF sub-fund may be increased by unallocated or unclaimed fund
  spillovers from the Part A fund. The Settlement Trustee is not required to make any EIF awards or
  to make awards sufficient to exhaust the EIF fund. The Settlement Trustee shall re-allocate the
  unused portion of the Part C sub-fund to the Part B sub-fund.

         C. Are there any individual filing fees, case fees, administration charges or liens that
            could reduce my specific individual claim awards?

             •   There is no filing fee or charge to submit a claim to the Settlement Fund for
                 compensation.

             •   Any and all liens relating to a claimant’s settlement distribution are the sole
                 responsibility of the claimant. The Plan of Distribution requires that certain liens
                 imposed by a government entity, such as those relating to Social Security Medicare
                 payments, be determined, resolved and, where existing, fully paid (or payment
                 secured through deductions or withholdings from the claim proceeds by the
                 Administrator) prior to the Administrator paying the claimant’s claim. The
                 Settlement Trustee as part of its administration will retain a lien resolution
                 company (Lien Administrator) who, as a settlement benefit, will assist each
                 Settling Class Members claimant in determining the existence of a Government
                 Lien and the amounts to clear and resolve the lien. Government Lien resolution
                 services assigned to the Lien Administrator under the Settlement shall be at the
                 expense of the Settlement administration.

             •   The Lien Administrator may also assist claimants as to other medical or other
                 benefit lien resolution with the claimant to pay the reasonable cost of such
                 additional services out of his monetary award. Payment of such lien amounts, are
                 the claimant’s sole responsibility, will not be paid by the Settlement Fund, and may
                 reduce the amount of the claimant’s monetary award.

                                                  18
Case 2:11-cv-01754-BRM-ESK Document 623 Filed 09/03/20 Page 51 of 62 PageID: 49222




             •   Any attorneys’ fees due to claimant’s or claimant’s decedent’s attorneys in the
                 Underlying Lawsuits with respect to monetary award distributions from the
                 settlement are the sole responsibility of the claimant. While liens against a
                 claimant’s monetary award may also include a claim for attorneys’ fees by the
                 lawyers or law firms that had represented the claimant or the claimant’s decedent in
                 the Underlying Lawsuit, the determination and resolution of this lien is the
                 individual Settlement Class Member claimant’s sole responsibility. This will not be
                 the responsibility of the Lien Administrator to negotiate or resolve and will not be
                 paid or satisfied by the Settlement Fund.

     13.     What am I surrendering by staying in the Settlement Class?

          Unless you exclude yourself (opt out) from the Settlement (see Question 19), you cannot
  sue BASF, Cahill, any of the other named Defendants in the Williams Action, or any party that is a
  Released Party as defined in the Settlement Agreement, which includes related individuals and
  entities to BASF, Cahill and the other named defendants, or be part of any other lawsuit against
  these persons and companies, about the issues and factual matters alleged in this case. This means
  you give up your right to continue to litigate any claims related to this Settlement, or file new
  claims, in any court or in any proceeding at any time. If you stay in the Class and presently have a
  non-malignant asbestos-related injury (such as asbestosis or pleural disease), you cannot in the
  future sue any of these released persons and companies for compensation or damages should you
  later develop a malignant asbestos-related injury such as cancer or mesothelioma, even if the law
  of your jurisdiction permits such claims.

          The Settlement does not release or end any claims a Settlement Class Member may have
  now or in the future against Johnson and Johnson or any other talc company relating to talc or
  asbestos personal injuries. They are not parties to this Settlement nor are they Released Parties as
  that term is defined in the Settlement Agreement and claims against them are expressly not
  released by this Settlement.

          Section 12 of the Settlement Agreement contains the complete text and details of what
  Settlement Class Members give up unless they exclude themselves (opt out) from the Settlement,
  including who and what are included as Released Parties, so please read it carefully. The
  Settlement Agreement is available at www.emtaltalcsettlement.com. The Settlement Agreement is
  also on file with the Clerk of the Court for the District of New Jersey (see Question 28 for the
  address). You can also get this information by calling 1-8XX-000-0000. If you have any
  questions you can talk to the law firms listed in the chart at the end of this Notice for free or you
  can talk to your own lawyer if you have questions about what this means.

  HOW TO GET A PAYMENT—SUBMITTING A CLAIM FORM

     14.     What must be done to get a monetary payment from the Settlement Fund?

         To be eligible to receive a payment from the Settlement Fund, you must complete and
  submit a valid and timely Claim Submission to commence a claim. If you do not submit a valid
  Claim Submission Form by the deadline of ______, you will not receive a payment. All proofs
  and forms must be submitted by this deadline.

                                                   19
Case 2:11-cv-01754-BRM-ESK Document 623 Filed 09/03/20 Page 52 of 62 PageID: 49223




     15.     How can I submit a claim to get a monetary payment?

          You can complete and submit your Claim Submission Form online at the Settlement
  Website, www.EmtalTalcSettlement.com. The Claim Submission Forms along with related
  certification and authorization forms, can be downloaded from the Settlement Website and
  submitted via mail, as well. You can request the Claim Submission certification form and
  authorization forms be sent to you by sending a written request to the Administrator by mail or by
  email or calling the Administrator to request these forms. A registered personal lawyer authorized
  by you to represent you and your family may complete and file the claim. There are, however,
  required verification forms and possible authorization forms that will be required to be signed by
  hand or electronically on the Settlement Website claims portal.

          Please read the claim instructions carefully, and fully fill out the Claim Form. If you are
  submitting the Claim Submission Form in paper format, please mail it postmarked no later than
  11:59 P.M. ________, 2020 to: Emtal Talc Settlement c/o Verus LLC, Administrator, 3967
  Princeton Pike, Princeton, NJ 08540. If you are submitting your Claim Submission Form online at
  the Settlement Website’s claim portal, ____, you must complete and submit the electronic claims
  by 11:59 P.M. (Eastern Standard Time), _________ 2020.

          All claimants must provide a copy of a pleading, an interrogatory answer, or a deposition
  testimony excerpt describing the Injured Person’s alleged exposure to Emtal Talc unless no
  supporting document exists or can be found after Claimant has conducted a reasonable search and
  inquiry, in which case a certification under oath of diligent search must be provided instead.
  Claimants wanting to receive compensation under the Plan’s Part B and/or Part C programs will
  also be required to submit documents or other acceptable forms of proof described in the Plan to
  establish (1) the existence and level of an eligible asbestos disease and, (2) the Injured Person’s
  Underlying Lawsuit (or that brought by an Injured Person’s estate where applicable) must have
  asserted a good faith, credible asbestos injury claim based on an injury believed to be caused by
  exposure to Emtal Talc. Please follow all the instructions on the claim form relating to that claim.
  You may be asked for additional documentation and certifications. Claims are subject to audits
  and you may be asked to provide additional documentation and certifications related to the audit.

     16.     Is there a time limit to file claims for monetary awards or to complete Claim
             Submissions?

         Yes. The Court has set a deadline date to file a claim of ___________ 2020. If you do not
  submit a valid Claim Submission (which includes a completed claim form and necessary
  supporting documents) by both this date and one of the times listed below, you will not receive a
  payment:

           (1) If submitted by mail, express mail or hand delivery, the Claims Submission
           must actually be received by the Administrator in its offices by no later than 5
           P.M., prevailing Eastern time in effect; or

           (2) If submitted electronically submitted through the Settlement Fund's website or
           other electronic portal established by the Administrator, the Claims Submission


                                                   20
Case 2:11-cv-01754-BRM-ESK Document 623 Filed 09/03/20 Page 53 of 62 PageID: 49224




               must actually be received by the Administrator's system by no later than 11:59
               P.M., prevailing Eastern time in effect.

     17.         When would I get my payment if eligible?

          The Administrator intends to complete its adjudication of claims before the Court grants
  “final approval” of the Settlement. Payment, however, will not be made until after the Court
  grants “final approval” of the Settlement and after any appeals are resolved. All Claims must be
  adjudicated and any disputes or challenges regarding a claim determination resolved in accordance
  with the dispute and contest procedures in the Plan of Distribution. Required lien resolutions must
  also be completed before an individual claimant’s funds can be distributed. This may take a
  substantial amount of time to accomplish. Additionally, if the Court approves the Settlement after
  a hearing on _________, there may be appeals. This will delay payment awards. It is always
  uncertain whether these appeals can be resolved and resolving them can take time. Everyone who
  submits a Claim Submission Form will be kept informed of the progress of the Settlement through
  the Settlement website or other means as appropriate. Please be patient.

     18.         Can I challenge or dispute the Administrator’s determination of my monetary
                 award claim?

         Yes. The Settlement’s Plan of Distribution procedures establishes a process for a
  Settlement Class Member to challenge or dispute the denial of a monetary award claim or the
  amount of the monetary award to the Settlement Trustee who will adjudicate the dispute.

     19.         How do I get out, or exclude myself (opt out) of the Settlement?

          If you don’t want a payment from the Settlement, but you want to keep the right to sue or
  continue to sue BASF, Cahill or any of the other defendants in the Williams Action on your own
  about the legal and factual issues and claims in this case, then you must take steps to get out. This
  is called excluding yourself—or is sometimes referred to as opting out of the Settlement Class.
  On or before ____, 2020, you must mail a letter or other written document to the Administrator
  (Verus LLC) requesting exclusion from the Settlement Class. Your request must include:

           •     Your name, address, telephone number, Social Security or Tax Identifier Number and
                 date of birth;

           •     A copy of your driver’s license, other government issued identification and if
                 applicable to a deceased or incompetent person, documentation establishing authority
                 to act such estate letters or power of attorney;

           •     A statement that “I wish to exclude myself from the Settlement Class in Williams v
                 BASF Catalysts LLC, C.A. No. 2:11-cv-01754” (or substantially similar clear and
                 unambiguous language); and

           •     Your signature by hand, and the date on which you signed it (even if represented by an
                 attorney at law).


                                                     21
Case 2:11-cv-01754-BRM-ESK Document 623 Filed 09/03/20 Page 54 of 62 PageID: 49225




  You must mail your exclusion (opt out) request, postmarked on or before ________, addressed to:

                                         Emtal Talc Settlement
                                             c/o Verus LLC
                                          3967 Princeton Pike
                                          Princeton, NJ 08540

  A husband and wife or entire family of heirs where applicable, can opt-out on one form provided
  all sign the form and provide the information and documents set out above.

  Your request to exclude yourself (opt out) is not effective unless and until the District Court
  grants Final Approval and the order approving the Settlement becomes Final.

  You can’t exclude yourself on the phone or by e-mail. If you ask to be excluded, you will not get
  any settlement payment, and you cannot object to the Settlement. You will not be legally bound
  by anything that happens in this lawsuit. You may be able to sue (or continue to sue) BASF,
  Cahill and the other defendants named in the Williams Action in the future.


     20.     If I do not exclude myself (opt out), can I sue BASF, Cahill and the other released
             Parties for the same thing later?

          No. Unless you exclude yourself, you give up any right to sue BASF, Cahill or any other
  Released Person as defined in the Settlement Agreement for the claims that this Settlement
  resolves. If you have a pending asbestos lawsuit, speak to your lawyer in that lawsuit immediately.
  You must exclude yourself from this Settlement Class to pursue or continue your own lawsuit
  against BASF, Cahill, the other Defendants in the Williams Action or any other Released Person
  concerning the labeling, marketing, composition, or advertising of Emtal Talc or the defense or
  resolution of asbestos injury claims relating to Emtal Talc. If you properly exclude yourself from
  the Settlement Class, you shall not be bound by any orders or judgments entered in the Williams
  Action relating to the Settlement. Remember, the exclusion (opt-out) deadline is _____, 2020.

     21.      If I exclude myself, can I still get a payment?

          No. You will not get any money from the Settlement if you exclude yourself. If you
  exclude yourself from the Settlement, do not complete on-line or send in a Claim Submission
  Form asking for benefits. You may, however, sue, continue to sue, or be part of a different lawsuit
  against BASF, Cahill or the other Released Parties in the Settlement.

  THE LAWYERS REPRESENTING YOU

     22.     Do I have a lawyer in this case?

         Yes. “Class Counsel” are listed below, represent all of the common interests of the Class
  Members. They are the lawyers who filed and prosecuted the lawsuit and negotiated the
  Settlement. You will not be charged any fee for the services provided by these lawyers. See
  Question 23 below.

                                                   22
Case 2:11-cv-01754-BRM-ESK Document 623 Filed 09/03/20 Page 55 of 62 PageID: 49226




               Christopher M. Placitella                 Stewart L. Cohen
               Michael Coren                             Harry M. Roth
               Jared M. Placitella                       Robert L. Pratter
               Eric S. Pasternack                        Cohen Placitella & Roth, P.C.
               Cohen Placitella & Roth, P.C.             2001 Market Street
               127 Maple Ave                             Philadelphia, PA 19103
               Red Bank, NJ 07701                        scohen@cprlaw.com
               cplacitella@cprlaw.com                    hroth@cprlaw.com
               mcoren@cprlaw.com                         rpratter@cprlaw.com.
               jmplacitella@cprlaw.com
               epasternack@cprlaw.com.

         To be clear, however, Class Counsel listed above, are not responsible for and will not
  represent you in your individual claim to the Settlement Fund for monetary payments.

         You are not obligated to hire your own lawyer. However, if you want to be represented by
  your own lawyer, you may hire one at your own expense. See Question 23 below.

     23.      How will the lawyers be paid?

           There are three groups of lawyers who may seek compensation.

          The first is Class Counsel. Class counsel will ask the Court for an award of attorneys’ fees
  and reasonable costs. BASF and Cahill have agreed not to oppose or object to the request for
  attorneys’ fees and reasonable incurred costs if the requests does not exceed $22.5 million for
  attorneys’ fees and $1.2 million for cost reimbursement. These fees and incurred costs will be paid
  separately by the BASF and Cahill and not from the $72.5 million Settlement Fund. Settlement
  Class Members will have an opportunity to comment on and/or object to this request at an
  appropriate time. Ultimately, the award of attorneys’ fees and reasonable costs to be paid by
  BASF and Cahill is subject to the approval of the Court. BASF and Cahill will also separately pay
  the reasonable and necessary costs of administering the Settlement, including notice costs up to a
  limit of $3.5 million. Class Counsel’s fee, if approved, is 22.5% of the total amount paid by the
  Defendants to the Settlement Fund, Cost Fund and Attorneys’ Fee Fund, all of which benefit the
  Class.

          The second group (“Second Group”) of lawyers are those who may be retained by you to
  represent you individually in this class action or submit your claim to the Claims Administrator.
  YOU DO NOT NEED TO HIRE A LAWYER. However, if you decide to do so, that lawyer will
  likely seek compensation for his or her services.

         The third group of lawyers (“Third Group”) are those who may claim an entitlement to a
  fee based upon agreements entered with Class Members or their decedents in the Underlying
  Lawsuits.



                                                  23
Case 2:11-cv-01754-BRM-ESK Document 623 Filed 09/03/20 Page 56 of 62 PageID: 49227




          The fees, if any, for the Second and Third Group of lawyers are separate and district from
  the fees that will be paid to Class Counsel. The Second and Third Group of lawyers are also
  referred to as Non-Class Counsel. Typically, these fees are paid on a percentage of the recovery
  basis.

          A fee paid to the Second or Third Group of lawyers referenced above would be the sole
  responsibility of the Class Member. By way of example only, should an attorney charge a class
  member a 33.3% contingency fee, and the class member is eligible for a Part A payment of $500
  and a Level 2 Part B Claim payment of $10,824 as provided in Table 1 above (this example
  assumes there are 8,000 approved claims) for a total amount of $11,324, the net recovery to the
  class member after payment of personal attorneys’ fees would be $7,550 ($11,324 – $3,774). The
  net recovery for the Class member in this example would vary depending on the fee percentage
  the attorney would charge and whether the Class Member is obligated to pay any liens (See
  Question 12 (3)(C). This example is for illustrative purposes only; the Court has not made any
  determination regarding fees charged by non-Class Counsel. And, as noted below, the Court will
  decide any fee to be awarded to the Second and Third Group of lawyers.

         In recent years, courts in class action cases have considered the extent to which fees may
  be charged by non-Class Counsel. The Court in this case has retained jurisdiction to consider and
  will make a determination about the fees and the amounts which may be charged to Class
  Members by non-Class Counsel, individual counsel and former counsel.

     24.     Are the class representatives being paid any compensation for their services?

          Class Counsel will ask the Court to award each of the six named Plaintiffs $50,000 each
  for or their class representative service in view of their efforts in bringing the Williams Action and
  helping the lawyers on behalf of the whole Class over the eight years of hard-fought litigation
  leading to the Settlement. The awards will be paid from the Settlement Fund as provided in the
  Plan of Distribution. The award of class representative service awards is subject to the approval of
  the Court. Settlement Class Members will have an opportunity to comment on and/or object to this
  request at an appropriate time.

  OBJECTING TO THE SETTLEMENT

         If you’re a Class Member, you can object to the Settlement if you don’t like any part of it.
  You can give reasons why you think the Court should not approve it. The Court will consider your
  views. To object, you must send a letter saying that you object to Williams v. BASF Catalysts
  LLC. Be sure to include your name, address, telephone number, your signature, and the reasons
  you object to the Settlement. Mail the objection to the addresses listed below. Objections must be
  postmarked no later than ____ ___, 2020:

                                           Office of the Clerk
                               U.S. District Court, District of New Jersey
                                  MLK Building & U.S. Courthouse
                                     50 Walnut Street, Room 4015
                                           Newark, NJ 07102

                                                   24
Case 2:11-cv-01754-BRM-ESK Document 623 Filed 09/03/20 Page 57 of 62 PageID: 49228




                                         Michael Coren, Esq.
                                    Cohen, Placitella & Roth, P.C.
                                    2001 Market Street, Suite 2900
                                       Philadelphia, PA 19103

                                         Peter Farrell, Esq.
                                       Kirkland & Ellis LLP
                                    1301 Pennsylvania Ave. N.W.
                                       Washington, DC 20004


                                         Nina Gussack, Esq.
                                      Troutman Pepper Hamilton
                                            Sanders LLP
                                       3000 Two Logan Square
                                        18th and Arch Streets
                                       Philadelphia, PA 19103
     25.     What’s the difference been objecting to the Settlement and excluding yourself
             from the Settlement?

         Objecting is simply telling the Court that you don’t like something about the Settlement.
  You can object only if you stay in the Class. Excluding yourself is telling the Court that you don’t
  want to be part of the Class. If you exclude yourself, you have no basis to object because the case
  no longer affects you.

  THE COURT’S FAIRNESS HEARING

          The Court will hold a hearing to decide whether to approve the Settlement. You may
  attend and you may ask to speak, but you don’t have to.

     26.     When and where will the Court decide whether to approve the Settlement?

         The Court will hold a Fairness Hearing at ____ A.M. on _____, ____ ___, 2020, at the
  United States District Court for the District of New Jersey, 50 Walnut Street, Newark, N.J., in
  Courtroom MLK 2D. At this hearing the Court will consider whether the settlement is fair,
  reasonable, and adequate. If there are objections, the Court will consider them. Magistrate Judge
  Dickson will listen to people who have asked to speak at the hearing. The Court may also decide
  how much to pay Class Counsel and determine the Class Representatives application for Service
  Fee awards. After the hearing, the Court will decide whether to approve the settlement. We do not
  know how long these decisions will take.

     27.     Do I need to come to the hearing?

         No. Class Counsel will answer questions Judge Dickson may have. But you are welcome
  to come at your own expense. If you send an objection, you don’t have to come to Court to talk

                                                   25
Case 2:11-cv-01754-BRM-ESK Document 623 Filed 09/03/20 Page 58 of 62 PageID: 49229




  about it. As long as you mailed your written objection on time, the Court will consider it. You
  may also pay your own lawyer to attend, but it’s not necessary.

     28.     May I speak at the hearing?

          You may ask the Court for permission to speak at the Fairness Hearing. To do so, you
  must send a letter saying that it is your “Notice of Intention to Appear in Williams v. BASF
  Catalysts LLC.” Be sure to include your name, address, telephone number, and your signature.
  Your Notice of Intention to Appear must be postmarked no later than Month __, 2020, and be
  sent to the Clerk of the Court, Class Counsel, and Defense Counsel, at the addresses listed below.
  You cannot speak at the hearing if you excluded yourself.

                                          Office of the Clerk
                              U.S. District Court, District of New Jersey
                                 MLK Building & U.S. Courthouse
                                    50 Walnut Street, Room 4015
                                          Newark, NJ 07102

                                         Michael Coren, Esq.
                                    Cohen, Placitella & Roth, P.C.
                                    2001 Market Street, Suite 2900
                                       Philadelphia, PA 19103

                                         Peter Farrell, Esq.
                                       Kirkland & Ellis LLP
                                    1301 Pennsylvania Ave. N.W.
                                       Washington, DC 20004

                                       Nina Gussack, Esq.
                              Troutman Pepper Hamilton Sanders LLP
                                     3000 Two Logan Square
                                       18th and Arch Streets
                                      Philadelphia, PA 19103


  IF YOU DO NOTHING

          If you do nothing and do not file a claim, you will be deemed a Settlement Class Member,
  but you’ll get no money from this Settlement. If you are a Settlement Class Member and do not
  exclude yourself, then you won’t be able to start a lawsuit against the Defendants (BASF and
  Cahill) for asbestos injuries ever again.




                                                  26
Case 2:11-cv-01754-BRM-ESK Document 623 Filed 09/03/20 Page 59 of 62 PageID: 49230




  GETTING MORE INFORMATION

     29.    Are there more details about this Settlement?

         This Notice summarizes the proposed Settlement. More details are in the Settlement
  Agreement. You can get a copy of the Settlement Agreement by writing to Michael Coren, Esq.,
  Cohen, Placitella & Roth, P.C., Philadelphia, PA 19103, or by visiting
  www.EmtalTalcSettlement.com.

     30.    How do I get more information?

          You can call 1-1-888-401-1929 toll free; write to Emtal Talc Settlement, c/o Verus LLC,
  3967 Princeton Pike, Princeton, NJ 08540; or visit the website at www.EmtalTalcSettlement.com.
  where you will find answers to common questions about the settlement, a claim form, plus other
  information to help you determine whether you are a Class Member and whether you are eligible
  for a payment.

                  IMPORTANT DATES & CONTACT INFORMATION
  EXCLUSION (OPT OUT          TBD
  DEADLINE)
  OBJECTION DEADLINE          TBD
  DEADLINE TO REQUEST TO      TBD
  SPEAK AT THE FAIRNESS
  HEARING
  START OF THE CLAIMS PERIOD  TBD
  DEADLINE TO SUBMIT A CLAIM  TBD
  CLAIMS ADMINISTRATOR                             Emtal Talc Settlement
                                                       c/o Verus LLC
                                                    3967 Princeton Pike
                                                    Princeton, NJ 08540
  COURT                                          Clerk of the District Court
                                     U.S. District Court for the District of New Jersey
                                            MLK Building & U.S. Courthouse
                                                      50 Walnut Street
                                                     Newark, NJ 07102
  CLASS COUNSEL               Christopher M. Placitella         Harry M. Roth
                              Michael Coren                     Robert L. Pratter
                              Jared M. Placitella               Cohen Placitella & Roth,
                              Eric S. Pasternack                P.C.
                              Cohen Placitella & Roth,          2001 Market Street
                              P.C.                              Suite 2900
                              127 Maple Ave                     Philadelphia, PA 19103
                              Red Bank, NJ 07701


  QUESTIONS? CALL 1-888-401-1929 TOLL FREE, OR
  VISIT EMTALTALCSETTLEMENT.COM


                                                27
Case 2:11-cv-01754-BRM-ESK Document 623 Filed 09/03/20 Page 60 of 62 PageID: 49231




                                EXHIBIT B
Case 2:11-cv-01754-BRM-ESK Document 623 Filed 09/03/20 Page 61 of 62 PageID: 49232




                                             SHORT FORM NOTICE




                    If you or a close relative ever filed an asbestos lawsuit based
                       on exposure to Emtal Talc, you could receive a payment
                        from a proposed $72.5 million class action settlement.


                                      A federal court authorized this notice.

                                            What’s This All About?

   There is a proposed class action settlement (“the Settlement”) in a case called Williams v. BASF Catalysts
   LLC, et al., C.A. No. 2:11-cv-01754 (D.N.J.) (the “Williams Lawsuit”) regarding (a) claimed exposure to
   Emtal Talc (a brand of industrial talc) that allegedly caused asbestos bodily injury and (b) the related
   lawsuits that were filed (the “Underlying Lawsuits”) against Engelhard Corporation, BASF Catalysts, LLC,
   and certain of their subsidiaries (such as Eastern Magnesia Talc Company) (collectively, the “Underlying
   Defendants”) and eventually dismissed. Cahill Gordon & Reindel LLP (“Cahill”) represented the Underlying
   Defendants in the Underlying Lawsuits. The plaintiffs in the Williams Lawsuit allege that the Underlying
   Defendants and Cahill (collectively, the “Williams Defendants”) made misstatements or concealed evidence
   about the existence of alleged asbestos in Emtal Talc and failed to disclose related information before the
   dismissal of the Underlying Lawsuits. The Williams Defendants deny these allegations.

   This Settlement and the Underlying Lawsuits do not involve exposure to any personal cosmetic product
   such as baby, body, or talcum powder. Emtal Talc was used in the manufacturing of industrial products,
   such as tires and other rubber goods, paints, plaster, caulking, and auto-body repair compounds.

                                                 Am I Affected?

   You are a “Class Member” to the Settlement if you are within the United States or its territories and,
   between March 8, 1984, and March 29, 2011, filed and served an Underlying Lawsuit against one or more
   of the Underlying Defendants, seeking asbestos bodily injury compensation or other relief arising from
   exposure to Emtal Talc or a right to damages based on an asbestos injured person’s injury or death, and
   before March 30, 2011, you either (a) voluntarily dismissed or terminated the Underlying Lawsuit after the
   suit was filed; or (b) had your Underlying Lawsuit involuntary dismissed by the presiding Court. If you are
   the personal representative of a Class Member, this Settlement may also affect you.

                                      What Does the Settlement Provide?

   The proposed Settlement, if approved, would provide $72.5 million to pay Class Members as follows: (a)
   $6.25 million to those who prove they are Class Members; (b) $59.75 million to those who sustained an
   asbestos-related injury; and (c) $6.5 million to those who experienced an extraordinary physical injury
   and/or economic loss allegedly as a result of exposure to Emtal Talc, as well as an incentive award to
   certain plaintiffs who helped bring the case. The Williams Defendants have also agreed to pay court-
Case 2:11-cv-01754-BRM-ESK Document 623 Filed 09/03/20 Page 62 of 62 PageID: 49233




   approved attorneys’ fees up to $22.5 million, court-approved attorneys’ expenses up to $1.2 million, and up
   to $3.5 million in notice and settlement administration costs.

                                           How Do I Get a Payment?

   You must file and complete a Claim Submission by ___, 2020 to receive a payment. You can go to the
   program’s website, www.EmtalTalcSettlement.com, to file a claim and submit required supporting
   documents online. The website also provides instructions for how to file a claim in hard copy and submit
   supporting documents through the mail.

                                         What Are My Other Options?

       1. Exclude Yourself – If you are a Class Member but do not want to be included in the Settlement,
          you must exclude yourself by ____. You will get no payment, but you will keep your right to sue the
          Williams Defendants about the legal claims in this case or any asbestos-related personal injury or
          wrongful death claim that may arise in the future. The long-form notice available on the settlement
          website explains how to exclude yourself.
       2. Object – If you remain in the Settlement but do not like it, you can write to the Court by mailing a
          written objection no later than ____. The long-form notice available on the settlement website
          explains how to object.
       3. Go to a Hearing – If you remain in the Settlement but want to speak in Court about the fairness of
          the Settlement, you can appear at a hearing on ____ and ask the Court for permission to speak at
          that hearing. You can appear on your own behalf or through an attorney, but you do not have to.
       4. Do Nothing – If you do nothing, you will remain in the Settlement but will not receive a payment
          and will give up your rights to sue the Williams Defendants for any asbestos injury or wrongful
          death claim.

       For more information, call the program’s toll-free number, 1-888-401-1929 or visit the website at
                                       www.EmtalTalcSettlement.com.
